Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 1 of 121 PageID #: 172



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK

  SHARON CHENG, RHONDA SANFILIPO,
  CHRISTINA DIAS, ZINA PRUITT,                           Case No.: 1:20-cv-00629-WFK-CLP
  MARLENE RUDOLPH, PATRICIA
  BARLOW, and KRISTI ROCK individually
  and on behalf of all others similarly situated,
                                                         AMENDED CLASS ACTION
                              Plaintiffs,                COMPLAINT

  v.

  TOYOTA MOTOR CORPORATION,            JURY TRIAL DEMANDED
  TOYOTA MOTOR NORTH AMERICA,
  INC., TOYOTA MOTOR SALES, USA, INC.,
  TOYOTA MOTOR ENGINEERING &
  MANUFACTURING NORTH AMERICA,
  INC., DENSO CORPORATION and DENSO
  INTERNATIONAL AMERICA, INC.,

                              Defendants.


            Plaintiffs Sharon Cheng, Rhonda SanFilipo, Christina Dias, Zina Pruitt, Marlene

  Rudolph, Patricia Barlow, and Kristi Rock (“Plaintiffs”) bring this class action on behalf of

  themselves and all others similarly situated against defendants Toyota Motor Corporation,

  Toyota Motor North America, Inc., Toyota Motor Sales, USA, Inc., and Toyota Motor

  Engineering & Manufacturing North America, Inc. (collectively, “Toyota”); and Denso

  Corporation and Denso International America, Inc. (collectively, “Denso”).1 Based on personal

  knowledge as to matters relating to themselves, and on information and belief based on the

  investigation of counsel, including counsel’s review of consumer complaints available on the

  database of the National Highway Transportation Safety Administration (“NHTSA”) and other

  publicly available information, as to all other matters, Plaintiffs alleges as follows:


  1
      Toyota and Denso are collectively referenced as “Defendants.”
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 2 of 121 PageID #: 173



                                               INTRODUCTION

            1.       On January 13, 2020, Toyota submitted a safety recall report (the “First Recall

  Report” or “First Recall”)2 to NHTSA voluntarily recalling nearly 700,000 Toyota and Lexus

  vehicles3 manufactured between August 1, 2018 through January 31, 2019 with defective low-

  pressure Denso fuel pumps. Toyota identified a dangerous defect in the low-pressure fuel pump

  which can fail and cause the included vehicles to unexpectedly stall and cause engine shut down:

                     These fuel pumps contain an impeller that could deform due to
                     excessive fuel absorption. . . . [i]f impeller deformation occurs, the
                     impeller may interfere with the fuel pump body, and this could
                     result in illumination of check engine and master warning
                     indicators, rough engine running, engine no start and/or vehicle
                     stall . . . .

  (“Fuel Pump Defect”). Approximately 695,541 vehicles are covered by the January 13, 2020

  recall.

            2.       Defendants collectively designed, engineered, tested, validated, manufactured,

  and placed in the stream of commerce the subject fuel pump, including the defective impeller

  identified in the Recall.

            3.       On March 4, 2020, Toyota expanded the January 13, 2020 recall (the “Second

  Recall Report” or “Second Recall”), 4 enlarging it from 695,541 vehicles to 1,817,969 of its most




  2
      The First Recall Report is attached hereto as Exhibit A.
  3
    2018-2019 Toyota 4Runner, 2019 Toyota Avalon, 2018-2019 Toyota Camry, 2019 Toyota Corolla,
  2018-2019 Toyota Highlander, 2018-2019 Toyota Land Cruiser, 2018-2019 Toyota Sequoia, 218-2019
  Toyota Sienna, 2018-2019 Toyota Tacoma, 2018-2019 Toyota Tundra, 2019 Lexus ES, 2018-2019 Lexus
  GS, 2018-2019 Lexus GX, 2018-2019 Lexus IS, 2018-2019 Lexus LC, 2018-2019 Lexus LS, 2018-2019
  Lexus LX, 2019 Lexus NX, 2018-2019 Lexus RC, 2018-2019 Lexus RX.
  4
   The Second Recall Report is attached hereto as Exhibit B. The First Recall and the Second Recall are
  collectively referenced as the “Recalls” and, sometimes, the “Recall,” for ease of reference. The vehicles
  covered by the Recalls are collectively referenced as the “Recalled Vehicles.”

                                                       -2-
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 3 of 121 PageID #: 174



  popular Toyota and Lexus vehicles. 5 The Second Recall Report states the additional 1,122,428

  recalled Toyota and Lexus vehicles suffer from the same Fuel Pump Defect that gave rise to the

  First Recall, announced just two months earlier.

            4.     In the Second Recall Report, Toyota stated:

                   The subject vehicles are equipped with a low-pressure fuel pump,
                   located in the fuel tank, that supplies fuel pressure to the fuel injection
                   system. These fuel pumps may include impellers which have been
                   manufactured with lower density. If these impellers are also (1) of a
                   type with lower surface strength or (2) of a different type but were
                   exposed to production solvent drying for longer periods of time,
                   higher levels of surface cracking may occur. In this condition,
                   excessive fuel absorption may occur, resulting in increased impeller
                   deformation. In some cases, the impeller may deform to a point that
                   creates sufficient interference with the fuel pump body to cause the
                   fuel pump to become inoperative. An inoperative fuel pump due to
                   these conditions could result in illumination of check engine and
                   master warning indicators, rough engine running, engine no start
                   and/or vehicle stall while driving at low speed. However, in rare
                   instances, vehicle stall could occur while driving at higher speeds,
                   increasing the risk of a crash.6

            5.     In fact, the same dangerous condition that plagues the Recalled Vehicles is

  present in all model year 2013-2019 Toyota manufactured vehicles equipped with Denso low-

  pressure fuel pumps with a part number prefix 23220- or 23221- (“Class Vehicles”) that gave

  rise to the Recalls. In other words, there are additional Toyota and Lexus vehicles that suffer

  from the Fuel Pump Defect that have not been recalled by Toyota.



  5
   2014-2015 Toyota 4Runner, 2018-2019 Toyota Avalon, 2018-2019 Toyota Camry, 2018-2019 Toyota
  Corolla, 2014 Toyota FJ Cruiser, 2018-2019 Toyota Highlander, 2014-2015 Toyota Land Cruiser, 2018-
  2019 Toyota Sequoia, 2017-2019 Toyota Sienna, 2018-2019 Toyota Tacoma, 2018-2019 Toyota Tundra,
  2018-2019 Lexus ES350, 2018-2019 Lexus GS300, 2013-2014 and 2018-2019 Lexus GS350, 2014-2015
  Lexus GX460, 2014 Lexus IS-F, 2017 Lexus IS200t, 2018-2019 Lexus IS300, 2014-2015 and 2018-2019
  Lexus IS350m 2018-2019 Lexus LC500, 2018-2019 Lexus LC500h (Hybrid), 2013-2015 Lexus LS460,
  2018-2019 Lexus LS500, 2018-2019 Lexus LS500h (Hybrid), 2014-2015 Lexus LX570, 2015 Lexus
  NX200t, 2018-2019 Lexus RC300, 2017 Lexus Rc200t, 2015 and 2018-2019 Lexus RC350, 2017-2019
  Lexus RX350, and 2018-2019 Lexus RX350L (“Recalled Vehicles”).
  6
      Exhibit B.

                                                      -3-
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 4 of 121 PageID #: 175



            6.         Toyota’s failure to recall all the Class Vehicles is particularly egregious, because

  Toyota admits the Fuel Pump Defect in the Class Vehicles presents an immediate risk of

  physical injury when used in their intended manner and for their ordinary purpose.

            7.         Toyota has long known of the Fuel Pump Defect in the Class Vehicles, despite

  marketing the Class Vehicles as safe and dependable. Toyota admitted in both the First Recall

  Report and the Second Recall Report that it received thousands of warranty requests related to

  the Fuel Pump Defect in the Class Vehicles.7

            8.         The Fuel Pump Defect in the Class Vehicles exposes occupants and others to

  extreme danger, or even death. A vehicle that stalls or suffers engine shutdown is at heightened

  risk for collision. A vehicle that stalls or suffers engine shutdown causes drivers to react to

  remove themselves from danger, typically by exiting the road. Drivers stranded on the side of the

  road experience a heightened risk of danger, whether it is from other vehicles, remoteness or

  weather elements.

            9.         Fuel pump failure can prevent the driver from accelerating at the necessary and

  anticipated pace. Diminished acceleration ability creates unexpected hazards, startling drivers of

  the Class Vehicles and other drivers in their proximity. Finally, once a Class Vehicle fuel pump

  fails, the vehicle becomes totally inoperable and will not start.

            10.        While Toyota knew about the Fuel Pump Defect and the associated dangers,

  Toyota manufactured, marketed, sold, leased, and warranted Class Vehicles, and, in its quest for

  corporate profits, did not disclose to the unsuspecting public that Class Vehicles were inherently

  defective, dangerous and create a grave risk for bodily harm or death. As proof of its knowledge,

  Toyota identified in its First Recall Report 66 Toyota Field Technical Reports and 2,571


  7
      See Exhibit B.

                                                       -4-
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 5 of 121 PageID #: 176



  warranty claims associated with the Fuel Pump Defect. 8 In its Second Recall Report, Toyota

  expanded its incident report to “81 Toyota Field Technical Reports and 3,225 warranty claims”

  associated with the Fuel Pump Defect.9 Toyota did not disclose, and to this day has not fully

  disclosed, what it knew about the Fuel Pump Defect to existing and prospective purchasers and

  lessees.

            11.        Toyota knew, or should have known, that the vehicles added in the Second Recall

  were equipped with the same defective Fuel Pump as the vehicles in the First Recall. Despite

  this knowledge, egregiously, Toyota failed to include these vehicles in the First Recall, which

  delayed notice to owners and lessees of the Recalled Vehicles about the Fuel Pump Defect and

  the grave dangers it poses.

            12.        In the First Recall Report, Toyota did not identify a remedy for the Fuel Pump

  Defect. In the Second Recall Report, issued nearly two months later, Toyota stated that it still

  had not come up with a remedy for the Fuel Pump Defect. Toyota stated in its Second Recall

  Report that it will notify consumers on May 3, 2020 and intends to “replace the fuel pump

  assembly with an improved one,” but Toyota did not state when the “improved” fuel pump

  assembly – if it is in fact improved and poses no danger to consumers – will be available and

  installed in the Class Vehicles. As things currently stand, due to Toyota’s failure to timely notify

  Class members and remedy the Fuel Pump Defect, owners and lessees of the Class Vehicles are

  unknowingly driving on roads and highways in potentially ticking time bombs while Toyota

  knowingly exposes its customers, from whom it made at least tens of billions of dollars from the

  sale of just the Recalled Vehicles, to the risk of grave physical harm and even death.



  8
      See Exhibit A.
  9
      See Exhibit B.

                                                     -5-
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 6 of 121 PageID #: 177



         13.     Compounding its wrongdoing, despite admitting in both the First Recall Report

  and the Second Recall Report that the Fuel Pump Defect increases the likelihood of accidents,

  shockingly, Toyota has not recommended or advised that consumers stop driving the Class

  Vehicles until the Fuel Pump Defect can be repaired or the fuel pump can be replaced with

  another pump is demonstrably safe. Given the inherent dangers of driving Class Vehicles,

  Toyota at a minimum should have made immediate direct contact with purchasers and lessees of

  the Class Vehicles, including through Toyota’s dealers, which are Toyota’s agents, and state

  vehicle registry lists, and warned them of the dangers posed by the dangerous Fuel Pump Defect

  in their vehicles and to immediately stop driving their vehicles.

         14.     While certain owners and lessees of the Recalled Vehicles were offered loaner

  vehicles, the loaner vehicles were not of comparable make, model, or value to the Toyota or

  Lexus they drove, or the same or similar grade or quality as the owners’ or lessees’ own vehicles.

         15.     Moreover, with or without a viable remedy for the Fuel Pump Defect, the Recall

  has decreased the intrinsic and resale value of the Class Vehicles. Plaintiffs and other Class

  members have been damaged as a result. Additionally, Class members must still honor their

  lease and loan payments (without proration), even while their vehicles are inoperable and

  devalued.

         16.     Throughout the relevant period, Toyota’s marketing of the Class Vehicles was

  and is replete with assurances about their safety and dependability. A vehicle that can suddenly

  stall and lose power during normal operating conditions is inherently unsafe and not dependable

  and renders Toyota’s marketing of the Class Vehicles untrue and materially misleading.

  Plaintiffs and other Class members have been damaged as a result.




                                                 -6-
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 7 of 121 PageID #: 178



         17.     Denso, of which Toyota is the 25% owner, is also culpable because Denso and

  Toyota together designed, engineered, tested, validated, manufactured, and placed in the stream

  of commerce the defective Fuel Pump.

         18.     Plaintiffs, on behalf of themselves and the Classes (defined below), seek redress

  for Defendants’ egregious and unconscionable misconduct, and assert claims on behalf of

  statewide classes for: (1) violations of Alabama’s Deceptive Trade Practices Act, Ala. Code §§

  8-19-1 et seq.; (2) violations of Florida’s Unfair and Deceptive Trade Practices Act, Fla. Stat. §§

  502.201et seq.; (3) violation of New York General Business Law, G.B.L. § 349; (4) violations of

  Ohio’s Consumer Sales Practices Act, Oh. Rev. Code Ann. §§ 1345.01 et seq.; (5) strict product

  liability; (6) breach of express warranty; (7) breach of implied warranty; (8) negligent

  recall/undertaking; (9) unjust enrichment; and, on behalf of a nationwide class, and, on behalf of

  a nationwide class, (10) a claim for violations of the Magnuson-Moss Warranty Act, 15 U.S.C. §

  2301, et seq. In addition, Plaintiffs seek an order enjoining Toyota’s conduct, directing it to

  inform Class members of the Fuel Pump Defect and to cease driving their vehicles, directing

  Toyota to contact Class members and advise them that it will provide free loaner vehicles of

  comparable make, model, or value to the Class Vehicle each owns or leases until a remedy for

  the Fuel Pump Defect is installed in their Class Vehicles; compensatory damages; restitution;

  and punitive damages.

                                  JURISDICTION AND VENUE

         19.     Subject matter jurisdiction is proper in this Court pursuant to the Class Action

  Fairness Act, 28 U.S.C. § 1332(d), because Plaintiffs and Class members are citizens of a state

  different than Defendants’ home states, and the aggregate amount in controversy exceeds

  $5,000,000, exclusive of interest and costs.



                                                 -7-
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 8 of 121 PageID #: 179



         20.       Subject matter jurisdiction is also proper in this Court pursuant to 28 U.S.C. §

  1331 because Plaintiffs’ Magnuson-Moss Warranty Act claim arises under federal law, and this

  Court has supplemental subject matter jurisdiction over Plaintiffs’ state law claims under 28

  U.S.C. § 1367.

         21.       This Court has personal jurisdiction over Toyota because Toyota conducts

  substantial business in this District and some of the actions giving rise to this action took place in

  this District and/or caused injury to property in this state; and products, materials, or things

  processed, serviced, or manufactured by Toyota anywhere were used or consumed in this state in

  the ordinary course of commerce, trade, or use. Toyota is one of the largest manufacturers and

  sellers of automotive vehicles in the world. Toyota has, at all relevant times, conducted and

  continue to conduct business in New York, and every other state in the country.

         22.       This Court has personal jurisdiction over Denso because Denso routinely

  conducts business in this District and some of the actions giving rise to this action took place in

  this District and/or caused injury to property in this state; and products, materials, or things

  processed, serviced, or manufactured by Denso anywhere were used or consumed in this state in

  the ordinary course of commerce, trade, or use. Toyota owns a twenty-five percent share of

  Denso. Vehicles all over the world, including this District, are equipped with Denso parts,

  including the Fuel Pump. Denso has, at all relevant times, conducted and continues to conduct

  business in New York, and every other state in the country.

         23.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a) because a

  substantial part of the events or omissions giving rise to these claims occurred in this District,

  Toyota has caused harm to Plaintiffs in this District, and Toyota is a resident of this District




                                                  -8-
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 9 of 121 PageID #: 180



  under 28 U.S.C. § 1391(c)(2) because it is subject to personal jurisdiction in this District. Also,

  venue is proper in this district pursuant to 18 U.S.C. § 1965.

                                           THE PARTIES

  I.     PLAINTIFFS

       A. New York

               a. Plaintiff Sharon Cheng

         24.      Plaintiffs Cheng is a citizen of the State of New York and resides in Nesconset,

  New York.

         25.      Plaintiff Cheng leased a new 2019 Lexus RX 350 from Smithtown Lexus in St.

  James, New York, in January of 2019. Plaintiff Cheng’s Lexus has a defective Denso low-

  pressure fuel pump and is a Recalled Vehicle.

         26.      Prior to leasing her Lexus, Plaintiff Cheng reviewed Toyota’s promotional

  materials, such as Toyota’s “Lexus December to Remember” advertisements and sales

  brochures, and interacted with at least one sales representative without Toyota disclosing the

  Fuel Pump Defect.

         27.      Through her exposure to Toyota’s advertisements, promotional materials and

  Toyota’s other public statements, Plaintiff Cheng was aware of Toyota’s uniform and pervasive

  marketing message of dependability and safety, which is a primary reason she leased her Class

  Vehicle. When she leased the vehicle, she believed, based on Toyota’s marketing message, that

  she would be in a safe and dependable vehicle, one that is safer than a vehicle that is not

  marketed as safe and dependable. At no point before Plaintiff Cheng leased her vehicle did

  Toyota disclose to her the Fuel Pump Defect.




                                                  -9-
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 10 of 121 PageID #: 181



          28.      The Fuel Pump Defect creates a dangerous condition that gives rise to a clear,

  substantial, and unreasonable danger of death or personal injury to Plaintiffs Cheng and others

  on the road. At no time did Toyota inform Plaintiff Cheng of the seriousness of the Fuel Pump

  Defect or recommend that she discontinue use of her vehicle until there is a repair or a

  replacement fuel pump.

          29.      Plaintiffs Cheng leased her Class Vehicle with the Fuel Pump Defect as part of a

  transaction in which Toyota did not disclose material facts related to the automobile’s essential

  purpose – safe and dependable transportation. Plaintiffs Cheng did not receive the benefit of her

  bargain. She leased a vehicle that is of a lesser standard, grade, and quality than represented, and

  she did not receive a vehicle that met ordinary and reasonable consumer expectations regarding

  safe and reliable operation. The Fuel Pump Defect has significantly diminished the value of

  Plaintiffs Cheng’s Class Vehicle.

          30.      Had Toyota disclosed the Fuel Pump Defect, Plaintiffs Cheng would not have

  leased her Class Vehicle, or certainly would not have paid as much to do so.

                b. Plaintiff Christina Dias

          31.      Plaintiff Dias is a citizen of the State of New York and resides in Levittown, New

  York.

          32.      Plaintiff Dias owns a 2018 Toyota Highlander which she leased new from

  Atlantic Toyota in West Islip, New York in April 2018. Plaintiff Dias’ Toyota Highlander has a

  defective Denso low-pressure fuel pump and is a Recalled Vehicle.

          33.      Prior to leasing her Toyota, Plaintiff Dias reviewed Toyota’s promotional

  materials, including Toyota’s website, interacted with at least one sales representative and test

  drove her vehicle all without Toyota disclosing the Fuel Pump Defect.



                                                 - 10 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 11 of 121 PageID #: 182



          34.    Through her exposure to Toyota’s advertisements, promotional materials and

  other public statements, Plaintiff Dias was aware of Toyota’s marketing message of

  dependability and safety, which is a primary reason she leased her Class Vehicle. When she

  leased the vehicle, she believed, based on Toyota’s uniform and pervasive marketing message,

  that she would be in a safe and dependable vehicle, one that is safer than a vehicle that is not

  marketed as safe and dependable. At no point before Plaintiff Dias leased her vehicle did Toyota

  disclose to her the Fuel Pump Defect.

          35.    Plaintiff Dias experienced the Fuel Pump Defect shortly after taking possession of

  her vehicle. In many instances, Plaintiff Dias’s vehicle hesitated before accelerating when she

  depressed the accelerator pedal.      At other times, the vehicle stumbled and lurched before

  accelerating when Plaintiff Dias’s vehicle depressed the accelerator pedal. Plaintiff Dias reported

  the behavior to her Toyota dealer, but it failed to repair the defect.

          36.    Toyota never contacted Plaintiff Dias about the Recalls. Rather, Plaintiff Dias

  learned her vehicle was involved in the Recalls when she typed her VIN online. Toyota even

  failed to notify Plaintiff Dias of the Recalls when she presented her vehicle for service on March

  20, 2020, more than two weeks after the Second Recall on March 4, 2020.

          37.    The Fuel Pump Defect creates a dangerous condition that gives rise to a clear,

  substantial, and unreasonable risk of death or personal injury to Plaintiff Dias and others on the

  road. At no time did Toyota inform Plaintiff Dias of the seriousness of the Fuel Pump Defect or

  recommend that she discontinue use of her vehicle until there is a repair or a replacement fuel

  pump.

          38.    Plaintiff Dias did not receive the benefit of her bargain. She leased a vehicle that

  is of a lesser standard, grade, and quality than represented, and she did not receive a vehicle that



                                                  - 11 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 12 of 121 PageID #: 183



  met ordinary and reasonable consumer expectations regarding safe and reliable operation. The

  Fuel Pump Defect has significantly diminished the intrinsic and resale value of Plaintiff Dias’s

  Class Vehicle. Plaintiff Dias’s and all other Class Vehicles are stigmatized as a result of being

  equipped with the Fuel Pump Defect and the publicity of the Recalls.

            39.      Had Toyota disclosed the Fuel Pump Defect, Plaintiff Dias would not have leased

  her Class Vehicle, or certainly would not have paid as much to do so.

                  c. Plaintiff Rhonda SanFilipo

            40.      Plaintiff SanFilipo is a citizen of New York and resides in Rochester, New York.

            41.      Plaintiff SanFilipo owns a 2019 Lexus NX300 which she leased new from

  Dorschel Lexus in Rochester, New York on November 30, 2018. Plaintiff SanFilipo’s Lexus has

  a defective Denso low-pressure fuel pump but is not a Recalled Vehicle.

            42.      Prior to leasing her Lexus, Plaintiff SanFilipo reviewed Toyota’s promotional

  materials, interacted with at least one sales representative, and test drove her vehicle all without

  Toyota disclosing the Fuel Pump Defect.

            43.      Through her exposure to Toyota’s advertisements, promotional materials and

  other public statements, Plaintiff SanFilipo was aware of Toyota’s uniform and pervasive

  marketing message of dependability and safety, which is a primary reason she leased her Class

  Vehicle. When she leased the vehicle, she believed, based on Toyota’s marketing message, that

  she would be in a safe and dependable vehicle, one that is safer than a vehicle that is not

  marketed as safe and dependable. At no point before Plaintiff SanFilipo leased her vehicle did

  Toyota disclose to her the Fuel Pump Defect.

            44.      Shortly after leasing her vehicle, Plaintiff SanFilipo experienced the Fuel Pump

  Defect.     For example, Plaintiff SanFilipo’s vehicle hesitated before accelerating when she



                                                   - 12 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 13 of 121 PageID #: 184



  depressed the accelerator pedal. At other times, Plaintiff SanFilipo’s vehicle stumbled and

  lurched before accelerating. Additionally, her vehicle experiences an occasional rough idle. Ms.

  SanFilipo has reported this behavior to Dorschel Lexus, but it failed to cure the issue.

         45.     On February 12, 2020, Plaintiff SanFilipo received a letter from Lexus stating the

  Recall affected her vehicle. She contacted Dorschel Lexus about the Recall/repair, but they

  could not repair it, or offer a repair rollout date. Ms. SanFilipo has reported this behavior to

  Lexus Division Toyota Motor Sales USA by certified, returned receipt mail, but it failed to cure

  the issue. Despite Toyota’s prior representations and the fact that her Class Vehicles exhibits the

  Fuel Pump Defect, Lexus recently provided a vehicle health report to Plaintiff SanFilipo stating

  her vehicle has no outstanding recalls. Toyota’s decision to exclude Plaintiff SanFilipo’s Class

  Vehicle from the Recalled Vehicles will leave her without a Recall or warranty repair, even

  though her Class Vehicle is equipped with the same defective Fuel Pump and exhibits the Fuel

  Pump Defect.

         46.     The Fuel Pump Defect creates a dangerous condition that gives rise to a clear,

  substantial, and unreasonable risk of death or personal injury to Plaintiff SanFilipo and others on

  the road.

         47.     Plaintiff SanFilipo did not receive the benefit of her bargain. She leased a vehicle

  of a lesser standard, grade, and quality than represented, and she did not receive a vehicle that

  met ordinary and reasonable consumer expectations regarding safe and reliable operation. The

  Fuel Pump Defect has significantly diminished the intrinsic and resale value of Plaintiff

  SanFilipo’s Class Vehicle. Plaintiff SanFilipo’s and all other Class Vehicles are stigmatized as a

  result of being equipped with the Fuel Pump Defect and the publicity of the Recall.




                                                 - 13 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 14 of 121 PageID #: 185



         48.     Had Toyota disclosed the Fuel Pump Defect, Plaintiff SanFilipo would not have

  leased her Class Vehicle, or certainly would not have paid as much to do so.

     B. Alabama

         49.     Plaintiff Zina Pruitt is a citizen of the State of Alabama and resides in Livingston,

  Alabama.

         50.     Plaintiff Pruitt owns a 2019 Lexus RX 350 equipped with a defective Denso low-

  pressure fuel pump which she purchased new from Lexus of Birmingham in Birmingham,

  Alabama on January 30, 2019. Plaintiff Pruitt’s Lexus has a defective Denso Fuel Pump and is a

  Recalled Vehicle.

         51.     Prior to purchasing her Lexus, Plaintiff Pruitt reviewed Toyota’s promotional

  materials, interacted with at least one sales representative, and test drove her vehicle all without

  Toyota disclosing the Fuel Pump Defect.

         52.     Through her exposure to Toyota’s advertisements, promotional materials and

  other public statements, Plaintiff Pruitt was aware of Toyota’s uniform and pervasive marketing

  message of dependability and safety, which is a primary reason she purchased her Class Vehicle.

  When she purchased the vehicle, she believed, based on Toyota’s marketing message, that she

  would be in a safe and dependable vehicle, one that is safer than a vehicle that is not marketed as

  safe and dependable. At no point before Plaintiff Pruitt purchased her vehicle did Toyota

  disclose to her the Fuel Pump Defect.

         53.     On January 21, 2020, Plaintiff Pruitt received notice from Toyota confirming her

  vehicle is equipped with a defective Denso low-pressure fuel pump, but that the company offers

  no viable repair. When Plaintiff Pruitt contacted Lexus of Birmingham to inquire into the

  Recall/repair, the service manager revealed Toyota’s position to not warn Class members of the



                                                 - 14 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 15 of 121 PageID #: 186



  Fuel Pump Defect until March 2020. On a separate visit to the dealership, a service technician

  informed her that Toyota’s remedy rollout is tentatively scheduled for June 2020. At no time did

  Toyota inform Plaintiff Pruitt of the seriousness of the defect or to quit driving her Class

  Vehicle. Because of her distrust of her Class Vehicle, Plaintiff Pruitt finds her vehicle unreliable

  and refuses to drive it, incurring out of pocket expenses as a result.

          54.      The Fuel Pump Defect creates a dangerous condition that gives rise to a clear,

  substantial, and unreasonable risk of death or personal injury to Plaintiff Pruitt and others on the

  road.

          55.      Plaintiff Pruitt did not receive the benefit of her bargain. She purchased a vehicle

  of a lesser standard, grade, and quality than represented, and she did not receive a vehicle that

  met ordinary and reasonable consumer expectations regarding safe and reliable operation. The

  Fuel Pump Defect has significantly diminished the intrinsic and resale value of Plaintiff Pruitt’s

  Class Vehicle. Plaintiff Pruitt’s and all other Class Vehicles are stigmatized as a result of being

  equipped with the Fuel Pump Defect and the publicity of the Recall.

          56.      Had Toyota disclosed the Fuel Pump Defect, Plaintiff Pruitt would not have

  purchased her Class Vehicle, or certainly would have paid less to do so.

     C. Florida

                a. Plaintiff Marlene Rudolph

          57.      Plaintiff Rudolph is a citizen of the State of Florida and resides in West Palm

  Beach, Florida.

          58.      Plaintiff Rudolph owns a 2019 Lexus ES350 which she leased new from JM

  Lexus in Margate, Florida in March 2019.           Plaintiff Rudolph’s Lexus is equipped with a

  defective Denso Fuel Pump and is a Recalled Vehicle.



                                                  - 15 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 16 of 121 PageID #: 187



         59.     Prior to purchasing her Lexus, Plaintiff Rudoph reviewed Toyota’s promotional

  materials, and interacted with at least one sales representative all without Toyota disclosing the

  Fuel Pump Defect.

         60.     Through her exposure to Toyota’s advertisements, promotional materials and

  other public statements, Plaintiff Rudolph was aware of Toyota’s uniform and pervasive

  marketing message of dependability and safety, which is a primary reason she leased her Class

  Vehicle. When she leased the vehicle, she believed, based on Toyota’s marketing message, that

  she would be in a safe and dependable vehicle, one that is safer than a vehicle that is not

  marketed as safe and dependable. At no point before Plaintiff Rudolph leased her vehicle did

  Toyota disclose to her the Fuel Pump Defect.

         61.     Shortly after leasing her Class Vehicle, Plaintiff Rudolph experienced rough

  engine running as identified in the Recall. Specifically, her car hesitated before accelerating

  when she depressed the accelerator pedal. In some instances, Plaintiff Rudolph’s vehicle would

  fail to start, as identified in the Recall. Plaintiff Rudolph reported her experiences to Palm Beach

  Lexus, but they were unable to cure the problems.

         62.     Plaintiff Rudolph learned of the Recall through Lexus Enform.             When she

  contacted Palm Beach Lexus about the Recall/repair, they informed her that her vehicle was

  included in the recall, but they could not repair it, nor did they know the remedy rollout date.

  Palm Beach Lexus offered her a loaner vehicle of lesser value. Despite her vehicle’s inoperable

  status, Plaintiff Rudolph honors her monthly lease payments.

         63.     The Fuel Pump Defect creates a dangerous condition that gives rise to a clear,

  substantial, and unreasonable risk of death and personal injury to Plaintiff Rudolph and others on

  the road.



                                                 - 16 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 17 of 121 PageID #: 188



         64.      Plaintiff Rudolph did not receive the benefit of her bargain. She leased a vehicle

  of a lesser standard, grade, and quality than represented, and she did not receive a vehicle that

  met ordinary and reasonable consumer expectations regarding safe and reliable operation. The

  Fuel Pump Defect has significantly diminished the intrinsic and resale value of Plaintiff

  Rudolph’s Class Vehicle. Plaintiff Rudolph’s and all other Class Vehicles are stigmatized as a

  result of being equipped with the Fuel Pump Defect and the publicity of the Recall.

         65.      Had Toyota disclosed the Fuel Pump Defect, Plaintiff Rudolph would not have

  leased her Class Vehicles, or certainly would have paid less to do so.

               b. Plaintiff Patricia Barlow

         66.      Plaintiff Barlow is a citizen of the State of Florida and resides in Clearwater,

  Florida.

         67.      Plaintiff Barlow owns a 2019 Lexus RX350 which she purchased new from Lexus

  of Clearwater in Clearwater, Florida on June 19, 2019. Plaintiff Barlow’s Lexus is equipped

  with a defective Denso Fuel Pump and is a Recalled Vehicle.

         68.      Prior to purchasing her Lexus, Plaintiff Barlow reviewed Toyota’s promotional

  materials, including Toyota’s website, interacted with at least one sales representative, and test

  drove her vehicle all without Toyota disclosing the Fuel Pump Defect.

         69.      Through her exposure to Toyota’s advertisements, promotional materials and

  other public statements, Plaintiff Barlow was aware of Toyota’s uniform and pervasive

  marketing message of dependability and safety, which is a primary reason she purchased her

  Class Vehicle. When she purchased the vehicle, she believed, based on Toyota’s marketing

  message, that she would be in a safe and dependable vehicle, one that is safer than a vehicle that




                                                - 17 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 18 of 121 PageID #: 189



  is not marketed as safe and dependable. At no point before Plaintiff Barlow purchased her

  vehicle did Toyota disclose to her the Fuel Pump Defect.

         70.     With approximately 4,648 miles on vehicle, Plaintiff Barlow’s vehicle exhibited

  fuel pump failure when it hesitated before accelerating when she depressed the accelerator pedal.

  Plaintiff Barlow reported this behavior to Lexus of Clearwater, which failed to repair the defect.

  Plaintiff Barlow again experienced the Fuel Pump Defect at approximately 6,000 miles where

  her vehicle ran rough and failed to accelerate with enough to power to safely operate in traffic.

  Plaintiff Barlow again reported the behavior to JM Lexus of Clearwater, which failed to repair

  the defect.

         71.     On January 15, 2020, Plaintiff Barlow received a notification via Lexus Enform

  that the First Recall affected her vehicle. When she contacted JM Lexus about the Recall/repair,

  they informed her that her vehicle was included in the recall, but they could not repair it, nor did

  they know the remedy rollout date. The dealer provided a loaner vehicle of lesser value. Despite

  her vehicle’s inoperable status, Plaintiff Barlow honors her monthly payments.

         72.     The Fuel Pump Defect creates a dangerous condition that gives rise to a clear,

  substantial, and unreasonable risk of death or personal injury to Plaintiff Barlow and others on

  the road.

         73.     Plaintiff Barlow did not receive the benefit of her bargain. She purchased a

  vehicle of a lesser standard, grade, and quality than represented, and she did not receive a vehicle

  that met ordinary and reasonable consumer expectations regarding safe and reliable operation.

  The Fuel Pump Defect has significantly diminished the intrinsic and resale value of Plaintiff

  Barlow’s Class Vehicle. Plaintiff Barlow’s and all other Class Vehicles are stigmatized as a

  result of being equipped with the Fuel Pump Defect and the publicity of the Recall.



                                                 - 18 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 19 of 121 PageID #: 190



            74.   Had Toyota disclosed the Fuel Pump Defect, Plaintiff Barlow would not have

  purchased her Class Vehicle, or certainly would have paid less to do so.

     D. Ohio

            75.   Plaintiff Rock is a citizen of Ohio and resides in Springboro, Ohio.

            76.   Plaintiff Rock owns a 2018 Lexus RX350 which she purchased used with

  approximately 4,000 miles on it from Lexus of Dayton in Dayton, Ohio on January 21, 2020.

  Plaintiff Rock’s Lexus is equipped with a defective Denso Fuel Pump and is a Recalled Vehicle.

            77.   Prior to purchasing her Lexus, Plaintiff Rock reviewed Toyota’s promotional

  materials, interacted with at least one sales representative, and test drove her vehicle all without

  Toyota disclosing the Fuel Pump Defect.

            78.   Through her exposure to Toyota’s advertisements, promotional materials and

  other public statements, Plaintiff Rock was aware of Toyota’s uniform and pervasive marketing

  message of dependability and safety, which is a primary reason she purchased her Class Vehicle.

  When she purchased the vehicle, she believed, based on Toyota’s marketing message, that she

  would be in a safe and dependable vehicle, one that is safer than a vehicle that is not marketed as

  safe and dependable. At no point before Plaintiff Rock purchased her vehicle did Toyota

  disclose to her the Fuel Pump Defect.

            79.   Plaintiff Rock purchased her Class Vehicle because Lexus of Dayton expressly

  represented her vehicle was not included in the Recall, and they certified it.         Nevertheless,

  Plaintiff Rock subsequently learned from Lexus customer service that her vehicle was subject to

  the Recall issued in early January 2020. Plaintiff Rock has repeatedly reported the discrepancy

  to Lexus of Dayton, as well as present her vehicle for repair, but they failed to take corrective

  action.



                                                 - 19 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 20 of 121 PageID #: 191



           80.   The Fuel Pump Defect creates a dangerous condition that gives rise to a clear,

  substantial, and unreasonable risk of death or personal injury to Plaintiff Rock and others on the

  road.

           81.   Plaintiff Rock did not receive the benefit of her bargain. She purchased a vehicle

  of a lesser standard, grade, and quality than represented, and she did not receive a vehicle that

  met ordinary and reasonable consumer expectations regarding safe and reliable operation. The

  Fuel Pump Defect has significantly diminished the intrinsic and resale value of Plaintiff Rock’s

  Class Vehicle. Plaintiff Rock’s and all other Class Vehicles are stigmatized as a result of being

  equipped with the Fuel Pump Defect and the publicity of the Recall.

           82.   Had Toyota disclosed the Fuel Pump Defect, Plaintiff Rock would not have

  purchased her Class Vehicle, or certainly would have paid less to do so.

  II.      DEFENDANTS

        A. Toyota Motor Corporation

           83.   Defendant Toyota Motor Corporation (“TMC”) is a Japanese corporation located

  at 1 Toyota-Cho, Toyota City, Aichi Prefecture, 471-8571, Japan. TMC is the parent corporation

  of Toyota Motor Sales, U.S.A., Inc.

           84.   TMC, through its various entities, designs, manufactures, markets, distributes and

  sells Toyota automobiles in the United States, including Plaintiffs’ states.

        B. Toyota Motor North America, Inc.

           85.   Defendant Toyota Motor North America, Inc. (“TMNA”) is incorporated in

  California, with its primary address at 6565 Headquarters Dr., Plano, Texas 75024. TMNA is a

  holding company of sales, manufacturing, engineering, and research and development

  subsidiaries of TMC located in the United States.



                                                 - 20 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 21 of 121 PageID #: 192



        C. Toyota Motor Sales, U.S.A., Inc.

            86.     Defendant Toyota Motor Sales, U.S.A., Inc. (“TMS”) is incorporated and

  headquartered in the State of California, with its primary address at 6565 Headquarters Dr.,

  Plano, Texas 75024.

            87.     TMS is the United States sales and marketing division for TMC, which oversees

  sales and other operations across the United States. “Every [Toyota] sold in the U.S. depends

  upon [TMS’s] extensive network of dedicated professionals who align sales and marketing

  resources for [Toyota’s] dealers nationwide.”10 TMS was responsible for Toyota’s marketing of

  the Class Vehicles as safe and dependable.

            88.     TMS distributes Class Vehicles and sells them through a network of dealerships

  that are the agents of TMS. Money received from the purchase of a Toyota made vehicle from a

  dealership flows from the dealer to the TMS. TMS issues the express repair warranties for the

  Class Vehicles.

        D. Toyota Motor Engineering & Manufacturing North America, Inc.

            89.     Defendant Toyota Motor Engineering & Manufacturing North America, Inc.

  (“TEMA”) is incorporated in Kentucky and has its primary address at 6565 Headquarters Dr.,

  Plano, Texas 75024.

            90.     TEMA is “responsible for [Toyota’s] engineering design and development, R&D

  and manufacturing activities in the U.S., Mexico and Canada.”11

        E. Lexus

            91.     Lexus is a wholly owned brand, subsidiary, and/or division of TMC and/or TMS.

  TMC and TMS employ engineering, legal, compliance, and regulatory personnel to make

  10
       See https://www.toyota.com/usa/operations#!/Sales-Marketing (last visited January 29, 2020).
  11
       See https://www.toyota.com/usa/operations/index.html (last visited February 3, 2020).

                                                      - 21 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 22 of 121 PageID #: 193



  decisions regarding the subject Lexus vehicles. These employees, on behalf of TMC and TMS,

  ultimately made or ratified the decisions that allowed the subject Lexus vehicles to be

  fraudulently designed, manufactured, marketed, and sold.

        F. Denso Corporation

            92.     Defendant Denso Corporation (“DC”) is a Japanese corporation located at 1-1,

  Showa-cho, Karlya, Alchi 448-9661, Japan. DC is the parent company of Denso International

  America, Inc.

            93.     DC, through its various entities, designed, engineered, tested, and validated the

  Fuel Pump that is equipped in Toyota vehicles sold/leased in the United States, including in

  Plaintiffs’ states.

        G. Denso International America, Inc.

            94.     Denso International America, Inc. (“DIAM”) is incorporated in Delaware and has

  its principal place of business at 2477 Denso Drive Southfield, Michigan 48033.

            95.     DIAM is “Denso's North American regional headquarters and parent company for

  its North American operations, including design and production engineering, technical support,

  sales and finance.”12

            96.     DIAM, through its various entities and on behalf of DC, designed, engineered,

  tested, and validated the Fuel Pump that is equipped in Toyota Vehicles across the Unites States,

  including in Plaintiffs’ states.




  12
       https://www.denso.com/us-ca/en/about-us/company-information/diam/ (last visited April 9, 2020).

                                                    - 22 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 23 of 121 PageID #: 194



                                        FACTUAL ALLEGATIONS

             97.    Toyota is the world’s second largest manufacturer of automotive vehicles and

  sells its vehicles across the United States through a network of over 1,200 dealers, including

  those in Plaintiffs’ states.

             98.    Toyota also designs, manufacturers, markets and sells its Lexus branded vehicles

  across the United States, including in Plaintiffs’ states.

             99.    Toyota has branded itself as the maker of safe and dependable vehicles and has

  spent millions, if not billions, of dollars on extensive marketing and advertising campaigns to

  cement the association of safety and reliability with its Toyota and Lexus brand automobiles,

  including the Class Vehicles.

             100.   Denso is the world’s second largest Tier1 Original Equipment Manufacturer

  (“OEM”), producing parts and products for Toyota and other manufacturers. According to its

  website, Denso recorded nearly $50 billion in consolidated net sales in 2019.13

             101.   Denso, with Toyota’s assistance, designed, engineered, tested, manufactured, and

  placed in the stream of commerce the defective Fuel Pump at issue in this litigation.

             102.   According to Denso itself, when designing, engineering, testing, and

  manufacturing its products, Denso aims to “[c]ontribute to future mobility that is safer, more

  comfortable and convenient for everyone.”14 The Fuel Pump fails to meet Denso’s published

  standard.

             103.   The Defendants collectively designed, engineered, tested, validated, manufactured

  and placed in the stream of commerce the Fuel Pump in a manner that subjects Class members to

  an unreasonable risk of death or injury. Despite producing a defective Fuel Pump, Toyota

  13
       Id.
  14
       https://brand.denso.com/en/ourpromise (last visited April 9, 2020).

                                                      - 23 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 24 of 121 PageID #: 195



  marketed and sold the Class Vehicles, and has, at all times, uniformly branded the Class Vehicles

  as safe and dependable.

  I.     THE OPERATION OF CLASS VEHICLES’ LOW-PRESSURE FUEL PUMP

         104.    The Class Vehicles are equipped with a Denso low-pressure fuel pump with a part

  number prefix 23220- or 23221- (the “Fuel Pump”).

         105.    All Class Vehicles are equipped with the same or substantially similar defective

  Fuel Pump.

         106.    The Fuel Pump assembly is mounted inside of the fuel tank. The Fuel Pump

  assembly consists of a fuel intake strainer at one end and a fuel output line at the other. At the

  heart of the Fuel Pump assembly is an electric motor with a plastic impeller attached to a rotating

  shaft. Protruding from the side of the Fuel Pump assembly is a fuel level float and a fuel level

  sender. Figure One illustrates the parts of the Fuel Pump assembly.




                                                - 24 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 25 of 121 PageID #: 196




                                  Figure 1 Fuel Pump Assembly Diagram15

            107.    As the electric motor rotates, the impeller spins generating negative pressure. The

  negative pressure pulls fuel into the pump housing where it passes through the electric motor

  assembly and exits through the output, into the fuel line and forward to the fuel filter. After

  exiting the fuel filter, the fuel flow is accelerated via a high pressure pump which delivers

  pressurized fuel to injectors mounted in the engine. Figure Two illustrates this sequence. Figure

  Three shows the components of an exemplar Class Vehicle Fuel Pump evaluated by Plaintiffs’

  counsel’s independent automotive engineering expert consultant (“Automotive Expert”).



  15
       http://www.agcoauto.com/content/news/p2_articleid/195 (last visited January 30, 2020).

                                                     - 25 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 26 of 121 PageID #: 197




                                    Figure 2 Fuel Pump Sequence16




                             Figure 3 Exemplar Class Vehicle Fuel Pump

         108.    At all times, by design, the Fuel Pump assembly and all of its components are

  exposed to gasoline within the tank, as Figure Four demonstrates. Fuel pumps are designed to

  survive the harsh environment for at least 200,000 miles.17



  16
    https://www.autoplusdubai.net/blog/fuel-pumps-common-causes-and-how-to-identify-it/ (last visited
  January 30, 2020).
  17
    https://www.autoblog.com/2015/11/24/how-long-does-a-fuel-pump-usually-last/ (last visited April 10,
  2020).

                                                  - 26 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 27 of 121 PageID #: 198




                                              Figure 4


  II.    THE CLASS VEHICLES SUFFER FROM A FUNDAMENTALLY DEFECTIVE
         FUEL PUMP

         109.   As described herein, the Class Vehicles’ Fuel Pumps suffer from a fundamental

  defect causing them to prematurely fail. Based on Toyota’s own admission, and the findings of

  Plaintiffs’ counsel’s Automotive Expert, the failure involves a defectively designed plastic

  impeller.

         110.   The Defendants’ collective goal in designing a Fuel Pump must be to design one

  that operates safely and dependably for the life of the vehicle. According to the analysis of the

  Automotive Expert and, by Toyota’s admission, the Fuel Pump assembly in the Class Vehicles

  was underdesigned.




                                               - 27 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 28 of 121 PageID #: 199



            111.    First, Toyota stated that the “fuel pumps contain an impeller that could deform

  due to excessive fuel absorption.”18        The Denso impeller’s material is unsuitable for its

  environment due to its excessive fuel absorption propensity, which causes swelling and

  premature and unexpected Fuel Pump failure.




                               Figure 5 Class Vehicle Exemplar Impeller19


            112.    Second, the Denso impeller’s unsuitable material has inferior long-term

  dimensional stability (it deforms, swells and changes shape), resulting in premature and

  unexpected failure due to component distortion and the resultant swelling induced friction.

            113.    Third, the Denso impeller’s material has inadequate heat resistance, potentially

  resulting in dimensional distortion and loss of structural integrity when exposed to high

  temperatures or repeated temperature cycling.

            114.    Plastics absorb liquids, typically.    However, the degree of absorption varies

  depending on the type of plastic and its environmental conditions. When plastic absorbs liquid,
  18
       Exhibit A; Exhibit B.
  19
       Figure Five captures an impeller from an exemplar Class Vehicle Fuel Pump.

                                                  - 28 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 29 of 121 PageID #: 200



  such as gasoline, the plastic’s intended dimensions change.        Therefore, manufacturers like

  Toyota and Denso must adequately design and validate plastic materials exposed to fuel to

  ensure that they remain dimensionally stable.20 Here, Toyota and Denso clearly failed to do that

  with respect to the Class Vehicles.

            115.    Compounding the problem, the Fuel Pumps in the Class Vehicles are repurposed

  from earlier model year vehicles featuring an older fuel system with different flow and duty

  cycle properties. When the repurposed Fuel Pump runs on lower voltage amounts than intended,

  the pump may overheat and reach higher than desired temperatures for extended periods of time,

  thus excessively stressing and prematurely aging the already marginally durable impeller causing

  it to deform, swell, and/or crack under thermal stress.

            116.    Toyota admitted Denso’s impeller was poorly designed to the point that it cannot

  remain dimensionally stable under its intended conditions. Specifically, Toyota admitted in the

  First and Second Recall Reports that Denso’s impeller deformation “may interfere with the fuel

  pump body” causing it to fail and become inoperable.21

            117.    The Defendants did not design the Fuel Pump and/or impeller with the necessary

  robustness to operate safely under normal operating conditions.

            118.    At the time Defendants’ designed, engineered, tested, validated, manufactured,

  and placed in the stream of commerce the Fuel Pump, they were aware of, and had access to,

  reasonable alternative designs. Such designs would mitigate or eliminate the Fuel Pump Defect.

            119.    For example, Defendants could have mitigated or eliminated the Fuel Pump

  Defect by using different designs and/or materials where:


  20
    See generally https://www.ensingerplastics.com/en-us/shapes/plastic-material-
  selection/dimensionally-stable (last visited February 2, 2020).
  21
       Exhibit A; Exhibit B.

                                                  - 29 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 30 of 121 PageID #: 201



                a. The impeller was not fuel permeable under intended and foreseeable purposes;

                b. The impeller would not deform when exposed to operating temperatures under

                    intended and foreseeable purposes;

                c. The impeller would not prematurely age under intended and foreseeable purposes;

                    and

                d. The Fuel Pump would not overheat under intended and foreseeable purposes.

             120.   Nevertheless, Defendants designed, engineered, tested, validated, manufactured,

  and placed in the stream of commerce Class Vehicles with the Fuel Pump Defect that elevates

  the risk of injury or death for Plaintiffs, Class members, and others.

  III.       THE DESIGN FLAW REDUCES ENGINE POWER, CAUSES VEHICLE
             STALLING, AND CAN LEAVE THE CLASS VEHICLES COMPLETELY
             INOPERABLE COMPROMISING CONSUMER SAFETY

             121.   The Fuel Pump Defect in the Class Vehicles exposes occupants and others to

  extreme danger, even death. In fact, Toyota tacitly admitted as much in the First and Second

  Recall Reports, stating the Fuel Pump Defect can “increas[e] the risk of a crash.” 22

             122.   The Fuel Pump is an integral component of safe vehicle operation.         But as

  described herein, the Class Vehicles suffer from a fundamental design flaw that causes the Fuel

  Pump to prematurely fail. As Toyota admitted in the First and Second Recall Reports, the

  deformed impeller comes in contact with the Fuel Pump body, creating excess running

  resistance, causing “illumination of check engine and master warning indicators, rough engine

  running, engine no start and/or vehicle stall . . . .”

             123.   Engines necessarily require steady gasoline supply in order to function properly.

  The Fuel Pumps’ primary purpose is to transfer gasoline from the tank to the engine. But when


  22
       Id.

                                                    - 30 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 31 of 121 PageID #: 202



  the Fuel Pump fails, gasoline is not supplied to the engine, causing reduced engine power,

  stalling, and/or engine shutdown.

            124.   Compounding the problem, Fuel Pump Defect occurs spontaneously with no

  advance warning to the consumer, thereby creating an extremely dangerous condition for drivers,

  including those on the road who may be left helpless and unable to take action to get out of the

  way of oncoming traffic or reach safety.

            125.   Class members’ complaints set forth below exemplify the real-world dangers

  caused by the Fuel Pump Defect.

            126.   Vehicle manufacturers like Toyota monitor NHTSA and other databases for

  consumer complaints as part of their ongoing obligation to uncover and report potential safety-

  related defects. Accordingly, Toyota knew, or should have known, of the many complaints

  lodged with NHTSA and elsewhere about the specific safety hazard that is the subject of the

  Recalls.

            127.   By way of example, the consumer complaints set forth below demonstrate the

  seriousness of the Fuel Pump Defect and, further, show that Toyota knew or should have known

  of them.

            128.   On March 11, 2019, the owner of a 2018 Toyota Camry filed the following

  complaint with NHTSA:

                   Lag and hesitation when going to full throttle on the gas pedal. It
                   hesitates for a second and then finally grabs on to accelerate. It has
                   done this since I purchased it but was hoping it would work itself
                   out eventually, but this hasn't happened. Toyota did a TSB
                   software update for the 4 cylinder but not the v6.23




  23
       NHTSA Complaint ID. No. 11185947 (emphasis added).

                                                   - 31 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 32 of 121 PageID #: 203



            129.   On August 9, 2019, the owner of a 2019 Toyota Highlander filed the following

  complaint with NHTSA:

                   2019 Highlander XLE loses power, unable to accelerate, & jerks
                   and stalls in traffic. Bought at 200 miles, certified preowned. It is
                   a nightmare vehicle.

                   Accelerator has been touchy and jumpy at times, intermittently at
                   slow speeds. First time it stalled it started to lose power put -put
                   and chug like jerking and all dash and electrical on dash went out,
                   unable to accelerate, then stalled out in road, unable to steer or
                   control vehicle. This occurrence was after a longer period of
                   driving. Second time it stalled out began to lose power, putter and
                   chug, unable to accelerate applying gas pedal, getting no gas,
                   vehicle dies out, unable to steer or control vehicle. This occurrence
                   was after a longer period of driving. Third time was yesterday 8-8-
                   19. Left work and about 5-7 minutes into my drive, started
                   hesitating, losing all dash and electrical power and will not
                   accelerate when gas pedal applied, then stalls out, unable to control
                   the steering wheel again! Almost got hit this time, man behind me
                   coming fast and had to swerve into lane over to miss me. This car
                   is going to kill me or someone by causing an accident if they do
                   not get it fixed right. After the second stall it was towed into
                   dealership and they were not sure but said fuel pressure was
                   reading 22 and was supposed to be in the mid to high 50's. They
                   replaced the fuel pump and it drove ok for a little while but I
                   noticed the average fuel mileage going down from an approx in
                   city 19.1--20 to 17.1-17.3. Has never been so low so obviously the
                   stalling and the replacing or the fuel pump are not the real issue.
                   Fuel economy going down since replacement of the fuel pump and
                   now another dangerous stalling issue. Car is at Toyota dealer now.
                   They need to dive much deeper & resolve this very dangerous
                   safety issue! I bought this car to feel safe and have reliable
                   transportation and have neither. It really scares me.24

            130.   On February 9, 2019, the owner of a 2018 Toyota Camry filed the following

  complaint with NHTSA:25



  24
       NHTSA Complaint ID No. 11242822. (Emphasis added.)
  25
     Consumer complaints posted on NHTSA are reported in all capitalized text. That text has been
  reformatted into sentence case here for ease of readability. However, all typographical errors in quoted
  complaints are reproduced from the originals.

                                                   - 32 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 33 of 121 PageID #: 204



                   I have had constant problems with my 2018 Camry since
                   purchasing May 2018. My car is always jerking as I accelerate
                   and when I'm driving in town, feels like I'm getting rear-ended
                   and hesitating on highway when I have to accelerate into traiffic
                   which is very dangerous when the car won't get up and go. I have
                   had it to the dealer several times. They reset the computer because
                   it can save settings from previous drivers. That didn't help. They
                   told me that it's a different transmission and it takes few seconds
                   for the computer to communicate back to transmission. This is a
                   very unsafe feature. …26

            131.   On September 11, 2019, the owner of a 2019 Toyota Highlander filed the

  following complaint with NHTSA:

                   Severe hesitation when gas is applied, especially when crossing
                   heavy traffic and instant power/quick acceleration needed. Also
                   noted when going around corners, after car has slowed down
                   below 5 mph to make the corner. Gas is applied with hesitation.
                   Noted more when car is at a complete stand still/moving at slow
                   speed then gas applied to move forward. Car does not move/react
                   instantly. I notice this problem on a weekly (at least) basis. 27

            132.   On September 11, 2019, the owner of a 2019 Toyota Highlander filed the

  following complaint with NHTSA:

                   2019 Highlander XLE jerks and stalls, then loses power. This
                   occured on a newly purchased vehicle that has approximately 13k
                   miles on it, in stop and go traffic on a sub-urban street. No check
                   engine light or other alert came on, providing no indication to
                   the driver of the issue. Was able to restart the vehicle and drive it
                   to the dealership. They said it was a fuel pressure issue, and are
                   replacing the fuel pump - a part that usually lasts more than
                   200,000 miles. I have no idea whether this is a fuel pump issue, or
                   a fuel regulation issue, and if those functions are both performed
                   by the fuel pump. The dealer did not seem to be aware of the issue,
                   and there are no related recalls for this issue. They did find one
                   other instance of this occurring when they researched it. I'd like to
                   know for certain whether this is a fuel pump issue, or a fuel




  26
       NHTSA Complaint ID No. 11175845. (Emphasis added.)
  27
       NHTSA Complaint ID No. 11254633. (Emphasis added.)

                                                  - 33 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 34 of 121 PageID #: 205



                   regulation issue. This presented a very dangerous situation, and I
                   was lucky to be able to get off the road.28


            133.   On October 17, 2019, the owner of a 2019 Toyota Highlander filed the following

  complaint with NHTSA:

                   The contact leases a 2019 Toyota Highlander. While driving, the
                   engine stalled without warning and the steering wheel seized.
                   The contact coasted the vehicle over to the side of the road and
                   powered off the engine. The vehicle was restarted and was able to
                   drive normally; however, the failure recurred twice. The vehicle
                   was taken to page Toyota (21262 Telegraph Rd, Southfield, MI
                   48033, (248) 352-8580) where it was diagnosed, but the technician
                   could not find a failure code. The vehicle was not repaired. The
                   manufacturer was made aware of the failure and provided case
                   number: 1910282286. The failure mileage was approximately
                   4,000.29

            134.   On October 20, 2019, the owner of a 2019 Highlander filed the following

  complaint with NHTSA:

                   Stopped at a stop light and when it turned green pushed on the gas
                   pedal. The entire car jerked and didn’t have any power to go
                   through the intersection. The RPM gage began jumping as the car
                   rolled. I rolled on through the intersection, was almost hit. Had
                   no steering ability. Lights and alarms began going off. Message
                   board said traction control turned off. Then check engine. Then
                   visit dealer. Then the car died at the edge of the intersection and
                   we pushed it off the highway onto a county road. It will not start at
                   all. Acts like it isn’t getting any gas. This is the 3 incident with
                   this car doing this. We have towed it twice to the dealership. They
                   replaced a valve in the engine. They said it was stuck. Apparently
                   that wasn’t what is wrong with it. Glad this wasn’t on the
                   interstate. We could have been killed.30

            135.   On November 22, 2019, the owner of a 2018 Camry filed the following complaint

   with NHTSA:


  28
       NHTSA Complaint ID No. 11254630. (Emphasis added.)
  29
       NHTSA Complaint ID No. 11277376. (Emphasis added.)
  30
       NHTSA Complaint ID No. 11269776. (Emphasis added.)

                                                  - 34 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 35 of 121 PageID #: 206



                   When driving the vehicle, the transmission does not appear to
                   know what gear to be in and is always searching. So much so that
                   it will lunge at times when all you are trying to do is accelerate.
                   When slowing down and then slowly applying gas again, nothing
                   happens for a good 10 seconds and then it surges and causes my
                   head to slam into the back of the head rest. Also while idling the
                   vehicle is decently loud, more so when defroster is engaged. At
                   freeway speeds it tends to do better, but most issues appear to be in
                   city day to day driving from the transmission/ or fuel system. 31

            136.   On March 5, 2020, the owner of a 2014 Toyota FJ Cruiser filed the following

  complaint with NHTSA:

                   The contact owns a 2014 Toyota FJ Cruiser. The contact stated that
                   while coming to a stop and pulling into a drive thru, the
                   vehicle stalled while the check engine warning light illuminated
                   intermittently. The contact was able to restart the vehicle. The
                   failure recurred multiple times.32

            137.   On March 25, 2017, the owner of a 2014 Lexus GS350 filed the following

  complaint with NHTSA:

                   While driving at approximately 40 mph, I experienced an
                   engine stall. This caused difficulty in steering and braking
                   resulting in an accident.33

            138.   On March 5, 2020, the owner of a 2018 Toyota Sienna filed the following

  complaint with NHTSA:

                   The contact owns a 2018 Toyota Sienna. The contact stated that
                   after coming to a complete stop, the vehicle hesitated without
                   warning as the accelerator pedal was depressed. Upon
                   investigation, the contact discovered NHTSA campaign number:
                   20v012000 (fuel system, gasoline) however, the parts to do the
                   repair were unavailable. The contact stated that the manufacturer
                   exceeded a reasonable amount of time for the recall repair.34


  31
       NHTSA Complaint ID No. 11282087. (Emphasis added.)
  32
       NHTSA Complaint ID No. 11316305. (Emphasis added).
  33
       NHTSA Complaint ID No. 10968914. (Emphasis added).
  34
       NHTSA Complaint ID No. 11316449. (Emphasis added).

                                                  - 35 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 36 of 121 PageID #: 207



           139.   On January 15, 2020, the owner of a 2019 Toyota Sienna fild the following

  complaint with NHTSA:

                  Pulled out into oncoming traffic and vehicle hesitated and would
                  not accelerate. Dash lights came on and car stalled. Attempted to
                  crank van and it restarted but would barely move with the
                  accelerator pressed fully. Had to call a tow truck to have it
                  delivered to the dealer. I called Toyota road side assistance
                  number and 2.5 later no one showed up. Called again and
                  demanded a different tow company respond and 30 minutes later
                  someone was at the scene. This episode stated 230 pm and van was
                  picked up 637pm.35

           140.   On November 8, 2019, the owner of a 2019 Toyota Sienna filed the following

  complaint with NHTSA:

                  I pulled onto a highway and reaching about 25 mph the 2019
                  sienna hesitated for at least 10 seconds as if it was not getting
                  gas. I pressed the gas wanting to get out of the way of traffic and
                  it jumped slightly but would not go. Then it kicked in with a few
                  hesitations and took off. Another 100' or so, it did it again. Prior to
                  this i had already brought it to toyota complaining that there is a
                  hesitation when the van is not warmed up yet between 20-40 mph.
                  It is only slight, but noticeable and feels like it is not getting gas.
                  The van does this every time after it has been sitting long enough
                  to cool down. The long hesitation only happened twice so far
                  (dangerous enough!), there have been a few shorter ones, and then
                  there is the every time slight hesitation. Toyota has told me nothing
                  shows in their diagnostics and they do not know what is wrong.
                  They tried cutting the power to the computer to reset the memory,
                  but this did not change anything.36

           141.   On March 7, 2020, the owner of a 2019 Toyota Avalon filed the following

  complaint with NHTSA:

                  My car mostly parked in the garage. Lately, it's getting worse and
                  noticing engine running rough, stall at speed about 20 mph and
                  humming from under rear of the car hours after it's shut off.37

  35
       NHTSA Complaint ID No. 11299633. (Emphasis added).
  36
       NHTSA Complaint ID No. 11278845. (Emphasis added).
  37
       NHTSA Complaint ID No. 11316755. (Emphasis added).

                                                  - 36 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 37 of 121 PageID #: 208




           142.   On January 17, 2020, the owner of a 2018 Toyota Tacoma filed the following

  complaint with NHTSA:

                  When slowing down before making a left turn across traffic, after
                  the vehicle comes to a crawl or stop and then I accelerate to turn
                  left across traffic, the engine hesitates for 1 to 2 seconds before
                  accelerating. I took my 2018 Toyota Tacoma to my dealer and
                  they were able to replicate the problem. A re-set or upgrade to the
                  computer has not fixed the problem.38

           143.   On November 5, 2018, the owner of a 2018 Lexus IS300 filed the following

  complaint with NHTSA:

                  When I accelerate from a stop or while moving on a roadway, the
                  engine seems to stall. I'm not talking about the normal turbo
                  spooling stall. It lasts for about 3 to 5 full seconds.39

           144.   On March 17, 2020, the lessee of a 2019 Lexus RX350 filed the following

  complaint with NHTSA:

                  While driving on a city street the warning lights came on and the
                  car stalled. I was alone in the car and in downtown city traffic with
                  honking cars behind me. I was able to restart the car after a few
                  attempts. A few days after this incident, while driving on a very
                  busy hwy at 55mph the car engine was skipping as if about
                  to stall. I had a passenger in my car who experienced this rough
                  ride and made a comment about it. A few days later, on march
                  8,2020, I received an email from Lexus Enform services with a
                  vehicle health report informing me that my vehicle requires
                  attention due to a safety recall 20la01. When I leased my vehicle,
                  I was never informed of this recall which goes back to 01/13/2020.
                  Safety is a top concern for me and I fully communicated this to
                  the salesperson when i leased my car but i was not informed of
                  this recall at that time. I have exactly 2800 miles on my car. I am
                  not able to use it because the service department at lexus does not
                  have a remedy available to fix the low -pressure fuel pump and
                  they do not know when they will have it. I want to drive a vehicle
                  that is safe not one that increases the risk of having a crash.40
  38
       NHTSA Complaint ID No. 11300086. (Emphasis added).
  39
       NHTSA Complaint ID No. 11149541. (Emphasis added).
  40
       NHTSA Complaint ID No. 11318534. (Emphasis added).

                                                 - 37 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 38 of 121 PageID #: 209




            145.    On July 17, 2018, the owner of a 2017 Lexus RX350 filed the following

  complaint with NHTSA:

                    Hesitation upon acceleration. The engine does not respond in a
                    linear manner when pressing the gas pedal.41


            146.    On January 3, 2017, the owner of a 2015 Lexus LS460 filed the following

  complaint with NHTSA:

                    Fuel system shuts down while driving at highway speeds band
                    new car with 7,623 miles. Had to have the entire low end fuel
                    pump system replaced. Issue still ongoing. Car will not start
                    now.42

            147.    Consumers also filed additional complaints about the Fuel Pump Defect on other

  websites that Toyota monitored, or should have been monitoring.

            148.    For example, on carcomplaints.com, a popular site that collects complaints lodged

  by drivers, 43 an owner of a 2018 Toyota Camry stated:

                    The response time of accelerating and the car moving is significant
                    at irregular intervals. This is hazardous when I am planning to
                    overtake because it takes longer than expected.44

            149.     On carcomplaints.com, an owner of a 2018 Toyota Camry stated:

                    When driving my vehicle I get a stalled response when pressing on
                    the gas and then it jerks forward. This can be very dangerous
                    when driving on the streets because there is a lot if stop and go
                    movements. It usually happens when I come to a complete stop at
                    a stop light or stop sign, even when stopping to turn down a street.
                    I’m not sure why the vehicle does this, I just bought it so it should
                    still be in very good shape. I’m reporting this because it can be a

  41
       NHTSA Complaint ID No. 11150133. (Emphasis added).
  42
       NHTSA Complaint ID No. 10939537. (Emphasis added).
  43
       The excerpts are true and correct copies of the original complaints published on carcomplants.com.
  44
     http://m.carcomplaints.com/Toyota/Camry/2018/fuel_system/fuel_propulsion_system.shtml (last
  visited February 3, 2020). (Emphasis added.)

                                                      - 38 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 39 of 121 PageID #: 210



                 potential hazard for a car crash. Please have Toyota fix this
                 problem in their 2018 Toyota Camry se.45

         150.    As demonstrated above, Class Vehicles suffer from a uniform design defect that

  causes the Fuel Pump to malfunction and fail prematurely. Compounding the issue, drivers often

  are not protected from these safety risks by a warning prior to Fuel Pump failure.

         151.    The Fuel Pump Defect causes vehicles to become dangerous to operate or

  inoperable while on the road and therefore they are not fit for their ordinary purpose.

  IV.    TOYOTA KNEW ABOUT THE FUEL PUMP DEFECT, BUT
         CONTINUED TO MANUFACTURE, MARKET, AND SELL CLASS
         VEHICLES

         152.    Toyota knew or should have known about the Fuel Pump Defect, but it concealed

  or failed to disclose the defect and continued to manufacture, market, and sell its popular Class

  Vehicles – more than 1.8 million model year 2013-2019 Toyota and Lexus vehicles – equipped

  with the Fuel Pump Defect. Specifically, Toyota knew or should have known the defective Fuel

  Pumps in the Class Vehicles exposed Class members to extreme danger and, in order to render

  them safe, the Class Vehicles needed new or enhanced Fuel Pumps that functioned safely and as

  intended. Nonetheless, Toyota failed to take corrective action.

         153.    In fact, Toyota knew or should have known about the Fuel Pump Defect since the

  pre-release process of designing, manufacturing, engineering, and testing the Class Vehicles.

  During these phases, Toyota would have gained comprehensive and exclusive knowledge about

  the Fuel Pumps, particularly the basic engineering principles behind the construction and

  function of the Fuel Pumps such as their impellers’ susceptibility to fuel absorption and

  deformation.    However, Toyota failed to act on that knowledge and instead installed the



  45
    http://m.carcomplaints.com/Toyota/Camry/2018/engine/engine.shtml (last visited February 3, 2020).
  (Emphasis added.)

                                                  - 39 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 40 of 121 PageID #: 211



  defective Fuel Pumps in the Class Vehicles, and subsequently marketed and sold the vehicles to

  unsuspecting consumers without disclosing the safety risk or warning Class members.

            154.     Moreover, Toyota knew about the Fuel Pump Defect based on the large number

  of claims for Fuel Pump Defect repair and replacement that it admits to receiving. Specifically,

  Toyota has identified at least 3,225 warranty claims associated with the Fuel Pump Defect.46

            155.     Further, federal law requires automakers like Toyota to be in close contact with

  NHTSA regarding potential defects. See TREAD Act, Pub. L. No. 106-414, 114 Stat. 1800

  (2000).      Accordingly, Toyota should (and does) monitor NHTSA databases for consumer

  complaints regarding their automobiles as part of their obligation to identify potential defects in

  their vehicles, such as the Fuel Pump Defect.

            156.     From its monitoring of the NHTSA databases, Toyota knew or should have

  known of the many Fuel Pump Defect complaints lodged, such as those quoted in Section III

  above. However, Toyota failed to act on that knowledge by warning Class members.

            157.     Finally, Toyota knew about the Fuel Pump Defect through its own investigation.

  Toyota admitted to conducting 81 field investigations as part of which it generated Field

  Technical Reports.         However, Toyota failed to act on that knowledge by warning Class

  members.

            158.     Despite Toyota’s extensive knowledge, Toyota failed to act on that knowledge by

  warning Class members. Sacrificing consumer safety for profits, Toyota instead chose to enrich

  itself by using false and misleading marketing to sell the Class Vehicles as safe and durable at

  inflated prices.




  46
       Exhibit B.

                                                   - 40 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 41 of 121 PageID #: 212



  V.     TOYOTA CONTINUOUSLY TOUTED CLASS VEHICLES AS SAFE AND
         DEPENDABLE, CONCEALING THE FUEL PUMP DEFECT

         159.    Toyota’s overarching marketing message for the Class Vehicles was that the

  vehicles are safe and dependable and that their engines can be relied on to perform well. This

  marketing message is false and misleading given the propensity of the Fuel Pumps in the Class

  Vehicles to fail, causing the vehicles’ engines to run rough, stall and become inoperable, which

  Toyota admits increases the risk of a crash.

         160.    In late 2010, after suffering public embarrassment over widespread unintended

  acceleration claims, Toyota’s top executives “decided to revamp its marketing message and shift

  the focus to safety in a big way.”47 As detailed in an article in Advertising Age titled, “Toyota to

  Push Safety in Upcoming Ad Blitz”:

                  Toyota Motor Sales U.S.A.’s overall sales fell 34% in August
                  and are down 1% for the year -- it’s the only major manufacturer
                  with a decline for 2010. Executives admit that consumers have
                  doubts about the safety and quality of Toyota vehicles, so the
                  automaker is planning an advertising blitz to counter that
                  perception.

                  For years, Toyota’s brand message has been based on quality,
                  durability and reliability, with a dash of value thrown in at the
                  tagline. But with both Toyota loyalists and possible converts
                  now skeptical of that message, the automaker is putting safety
                  first.

                  “What we’re dealing with is a perception issue, and brand
                  perceptions are not brand realities,” said Bob Carter, Toyota
                  Division general manager. “If a customer has removed us from
                  their consideration list, it was because of a perception of Toyota
                  safety.”

                  …

   47
     Mark Rechtin, “Toyota to Push Safety in Upcoming Ad Blitz,” September 6, 2010,
   AdvertisingAge. Available at http://adage.com/article/news/advertising-toyota-push-safety-
   upcoming-ad-blitz/145729/ (last visited April 9, 2020), referencing statement made by top
   Toyota executives to Automotive News.


                                                 - 41 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 42 of 121 PageID #: 213




                     Mr. Carter said the safety theme will continue in Toyota’s brand
                     advertising until consumer attitudes change.

                     …

                     Said Mr. Fay [the Toyota Marketing VP in charge of the
                     campaign] of the coming ad campaign: “We need to make an
                     emotional connection with people who own or are considering
                     our product. We need to address the concerns of the customer,
                     based on what we’ve been through this year.”

                     …

                     “This is not a short-term thing where we run an execution or
                     two,” Mr. Fay said. “We still have QDR. We just have to assure
                     customers that’s the case.” 48

             161.   In furtherance of its safety centric campaign, Toyota produced a video

  commercial with a voiceover that stated: “Everyone deserves to be safe. That’s why every

  Toyota now comes with the Star Safety System, standard. … We always think of safety, even in

  the concept design of our vehicles … we know there’s nothing more important to you than your

  safety.”49

             162.   Additionally, in January 2011, Toyota added a page to its website called “Toyota

  Safety” which highlighted Toyota’s array of safety features. A video imbedded in this page

  featured the following text, “Everyone deserves to be safe. Which is why Toyota is doing even

  more to enhance our cars’ safety and technology.”50 Toyota also boasted, “[a]t Toyota, we’re

  currently investing one million dollars an hour to enhance the safety and technology of our

  vehicles.”51


  48
       Id.
  49
       https://www.youtube.com/watch?v=a_vaFypz8xk (last visited April 9, 2020).
  50
    https://web.archive.org/web/20110103143210/http:/www.toyota.com:80/safety/ (last visited April 9,
  2020).
  51
       Id.

                                                   - 42 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 43 of 121 PageID #: 214



          163.    Toyota’s 2010 message of safety first continues through present day.

          164.    Toyota is one of the ten biggest advertising spenders in the United States,52 and

  much of that advertising budget goes toward promoting its brands as safe and dependable.

          165.    Through its marketing efforts, Toyota induced potential customers to purchase or

  lease the Class Vehicles by stating, among other things:

                  Let’s Go Places, Safely.

                  Why were 9 Toyota vehicles named “Top Safety Picks” by the
                  Insurance Institute for Highway Safety in 2017? Because we
                  design them with the knowledge that safety is more than features –
                  it’s the lives of the people who drive our cars.

                  For us, the journey towards a safe road never ends. This belief,
                  along with our collaborative research efforts, drives us to create
                  advancements and innovations in safety that have helped (and
                  continue to help) prevent crashes and protect people.

          166.     An image of this top section of Toyota’s website is below. 53




  52
     Jitendra Parashar, “Understanding Toyota’s Marketing Strategy,” Market Realist, May 27, 2016,
  Available at http://marketrealist.com/2016/05/understanding-toyotas-marketing-strategy/ (last visited
  April 9, 2020).
  53
     https://www.toyota.com/usa/safety/ (last visited April 9, 2020).
                                                    - 43 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 44 of 121 PageID #: 215




             167.    This part of Toyota’s website goes on to provide a vast array of information

  about the purported safety mechanisms Toyota offers in its vehicles, including the Class

  Vehicles, such as pre-collision technology, vehicle stability control and blind spot monitoring.54

  This is true of prior versions of the website as well.55

             168.    On Toyota’s main website, there is a page describing the Company’s leadership

  that repeats its consistent and pervasive marketing message that Toyota vehicles are safe and

  dependable. Toyota states: “We build cars and trucks that help you and your family go places

  reliably and safely.”56

             169.    Toyota’s website currently contains and has contained these representations at all

  relevant times.


  54
       Id.
  55
    See, e.g., https://web.archive.org/web/20190518011539/https://www.toyota.com/usa/safety/ (last
  visited April 9, 2020).
  56
       https://www.toyota.com/usa/our-story/ (last visited April 9, 2020).

                                                       - 44 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 45 of 121 PageID #: 216



             170.    Similar representations are on the Lexus website, which is operated by Toyota.

  Lexus.com has a detailed section with many subheadings and tabs devoted to describing a host of

  safety features on Lexus vehicles.57 While the standard availability of certain safety features

  may vary on certain different models, the overall consistent and pervasive marketing message

  that Toyota advances through its web marketing for its Lexus Class Vehicles is clearly one of

  safety and dependability. An example of one image from the Safety section of the Lexus website

  as of March 2019 is shown below58 (and similar language remains on the Lexus website to as of

  the time of the filing of this complaint).59 It begins with the language, “ONE STEP CLOSER

  TO A WORLD WITHOUT ACCIDENTS. LEXUS SAFETY. … At Lexus, we’re constantly

  looking out for the driver. It’s why nearly every new Lexus model comes standard with Lexus

  Safety System +, a comprehensive suite of active safety equipment.”:




  57
    https://web.archive.org/web/20190331073031/https://www.lexus.com/safety (last visited April 9,
  2020).
  58
       Id.
  59
       https://www.lexus.com/safety (last visited April 9, 2020).

                                                       - 45 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 46 of 121 PageID #: 217




         171.      This section of the website describes additional safety features equipped in the

  Class Vehicles, 60 which also appeared on the website in 2018.61 An example of one image from

  the Lexus.com safety page as of July 10, 2018 is shown below. It begins with identical language

  to that used in 2019, “ONE STEP CLOSER TO A WORLD WITHOUT ACCIDENTS. LEXUS

  SAFETY. … At Lexus, we’re constantly looking out for the driver. It’s why nearly every new

  Lexus model comes standard with Lexus Safety System+, a comprehensive suite of active safety

  equipment”:




  60
    https://web.archive.org/web/20190331073031/https://www.lexus.com/safety (last visited April 9,
  2020).
  61
    https://web.archive.org/web/20180710173356/https://www.lexus.com/safety (last visited April 9,
  2020).

                                                  - 46 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 47 of 121 PageID #: 218




             172.   As in 2019, in 2018, the website went on to describe numerous additional safety

  features equipped in the Class Vehicles.

             173.   Toyota likewise touted the safety of older models, including those affected by the

  Second Recall. For example, in 2014, Toyota’s website featured pages dedicated to “safety.”

  Here, Toyota again touted the safety and dependability of its vehicles, stating, “[l]et’s go places,

  safely.”62 As seen below, Toyota claimed it designed vehicles “with the knowledge that safety is

  more than features—it’s the lives of the people who drive our cars.”63




  62
     http://web.archive.org/web/20140920203532/http://toyota.com/usa/safety/fast-facts (last visited April
  9, 2020).
  63
       Id.

                                                    - 47 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 48 of 121 PageID #: 219




            174.    Toyota’s 2015, 2016, 2017, and 2018 safety marketing materials carried forward

  its 2014 safety message.64

            175.    Lexus.com, owned and operated by Toyota, conveyed a similar message. In

  2014, Lexus’s website stated, “Discover the ways Lexus pursues perfection in everything we

  do.”65 Here, Lexus also made public its manufacturing policy of the “Pursuit of Perfection,” as

  shown in the screenshot below:66




  64
     http://web.archive.org/web/20151006193804/http://www.toyota.com/usa/safety/helping-protect-people
  (last visited April 9, 2020);
  http://web.archive.org/web/20161006202909/http://www.toyota.com:80/usa/safety/ (last visited April 9,
  2020; http://web.archive.org/web/20171223064632/https://www.toyota.com/usa/safety/ (last visited April
  9, 2020).
  65
       http://web.archive.org/web/20140226063004/http://www.lexus.com/about/ (last visited April 9, 2020).
  66

  http://web.archive.org/web/20140324121308/http://www.lexus.com/about/corporate/manufacturing.html
  (last visited April 9, 2020).

                                                     - 48 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 49 of 121 PageID #: 220




            176.    Lexus’s 2015 website tracked the 2014 version, carrying forward its message of

  manufacturing perfection.67

            177.    In 2017, Lexus updated its website to proclaim,“[y]our safety is a top priority for

  Lexus.”68        The website also featured a “performance” page stating that Lexus exhibits

  “[f]lawless craftmanship.”69




  67
     http://web.archive.org/web/20150908063422/http://www.lexus.com/about/corporate/manufacturing.htm
  l (last visited April 9, 2020).
  68
       http://web.archive.org/web/20170301045625/https://www.lexus.com/ (last visited April 9, 2020).
  69
    http://web.archive.org/web/20170606084647/http://www.lexus.com/performance/ (last visited April 9,
  2020).

                                                     - 49 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 50 of 121 PageID #: 221




         178.    Lexus’s 2018 website further conveys its “safety” focus stating, “At Lexus, we’re

  constantly looking out for the driver.”70




  70
    http://web.archive.org/web/20180412233339/https://www.lexus.com/safety (last visited on April 9,
  2020).

                                                  - 50 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 51 of 121 PageID #: 222



            179.    In addition to its representations about Toyota and Lexus vehicles generally,

  Toyota’s website contains specific representations about safety on the pages for specific models

  of the Class Vehicles.

            180.    For example, webpages of various models of the Class Vehicles include multiple

  photographs and descriptions advertising the safety systems of each of the Class Vehicles. Those

  sections list an array of safety features equipped in the Class Vehicles.

            181.    Point of sale communications for the Toyota models that are part of the First

  Recall proudly proclaim that the vehicles come standard with the “Star Safety System.” For

  example, below is a screenshot of the page for the 2019 4Runner, which is part of the Recall. 71




  71
       https://www.toyota.com/content/ebrochure/2019/4runner_ebrochure.pdf (last visited April 9, 2020).

                                                     - 51 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 52 of 121 PageID #: 223



            182.      Similarly, below is a screenshot of the Star Safety page for the 2019 Camry:72




            183.      The Lexus website makes similar representations about the safety of the

  individual Lexus models that are part of the First Recall. For example, multiple Class Vehicles’

  individual pages contain the following statement: “LEXUS SAFETY SYSTEM+* … With an

  integrated suite of active safety equipment, security comes standard,” and go on to list an array

  of safety features, from Fuel Pumps to computerized functions.73




  72
       https://www.toyota.com/camry/2019/camry-features/ (last visited April 9, 2020).
  73
     See, e.g, https://web.archive.org/web/20180506081936/http://www.lexus.com/models/RX/safety (last
  visited April 9, 2020);
  https://web.archive.org/web/20180525081736/http://www.lexus.com/models/NX/safety (last visited April
  9, 2020).

                                                     - 52 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 53 of 121 PageID #: 224



            184.    For the vehicles included in the Second Recall, Toyota conveyed identical safety

  messages. For example, below is a screenshot of a sales brochure for a 2014 Toyota 4Runner

  sales brochure, which is a Class Vehicle:74




            185.    Below is a screenshot of a sales brochure for a 2017 Toyota Sienna, which is a

  Class Vehicle:75



  74
       https://cdn.dealereprocess.org/cdn/brochures/toyota/2014-4runner.pdf (last visited April 9, 2020).
  75

  https://webcache.googleusercontent.com/search?q=cache:JK9OKdXrCFYJ:https://directechs.blob.core.wi
  ndows.net/directwirebrochures/brochure15691_0.pdf%3F+&cd=1&hl=en&ct=clnk&gl=us (last visited
  April 9, 2020).

                                                      - 53 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 54 of 121 PageID #: 225




            186.     Below is a screenshot of a sales brochure for a 2014 Toyota FJ Cruiser, which is a

  Class Vehicle:76




  76
       https://cdn.dealereprocess.org/cdn/brochures/toyota/2014-fjcruiser.pdf (last visited April 9, 2020).

                                                       - 54 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 55 of 121 PageID #: 226




         187.    Lexus, through Toyota, made similar representations about Lexus branded

  vehicles. For example, below is a screenshot of a sales brochure for a 2013 Lexus GS 350,

  which a Class Vehicle:77




  77
    https://www.lexus.com/documents/brochures/2013/2013-Lexus-GS-Brochure.pdf (last visited April 9,
  2020).

                                                - 55 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 56 of 121 PageID #: 227



         188.    Below is a screenshot of a sales brochure for a 2017 Lexus RX 350, which is a

  Class Vehicle:78




         189.    A car with a defective fuel pump that can cause the engine to stutter or stall while

  the vehicle is in motion, as do the Class Vehicles, and thereby exposes its occupants to the risk of

  injury and even death is not a safe car. Thus, Toyota’s marketing of the Class Vehicles as safe

  is false and misleading and omits facts that would be material to consumers such as Class

  members who purchased or leased Class Vehicles because they were consistently marketed as

  having the utmost safety on the road.

         190.    In addition to its representations about safety, Toyota also made false and

  misleading representations about the durability, power and functioning of the engines of the

  Class Vehicles. For vehicles included in the First Recall, such as the 2019 Toyota 4Runner, the

  Toyota webpage touts its “durability,” that the 4Runner is “[f]itted to survive,” and tells drivers:

  78
    https://www.lexus.com/documents/brochures/2017/MY17-Lexus-RX-brochure.pdf (last visited April 9,
  2020).

                                                 - 56 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 57 of 121 PageID #: 228



  “You won’t fall short of power.” Below is a screenshot of the relevant page from Toyota’s

  website:




         191.     Similarly, with respect to the 2018 Lexus RX, the Lexus website touts the

  vehicle’s “exceptionally smooth performance”:79




         192.    Toyota’s representations about older vehicles affected by the Second Recall are

  consistent with its more recent representations. For example, below is a screenshot of a sales

  brochure for a 2014 Toyota FJ Cruiser, which is a Class Vehicle: 80

  79
   https://web.archive.org/web/20180513215900/http://www.lexus.com/models/RX/features (last visited
  April 9, 2020).

                                                - 57 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 58 of 121 PageID #: 229




            193.     Lexus, made similar representations about its older vehicles affected by the

  Second Recall. For example, below is a screenshot of a sales brochure for a 2017 Lexus RX

  350, which is a Class Vehicle:81




  80
       https://cdn.dealereprocess.org/cdn/brochures/toyota/2014-fjcruiser.pdf (last visited April 9, 2020).
  81
    https://www.lexus.com/documents/brochures/2017/MY17-Lexus-RX-brochure.pdf (last visited April 9,
  2020).

                                                       - 58 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 59 of 121 PageID #: 230




         194.    As with Toyota’s representations about the safety of the Class Vehicles, these and

  similar representations about their performance are false and misleading.82               Toyota’s

  representations that “you won’t fall short of power,” and that the Lexus has an “exceptionally

  smooth performance,” are false and misleading because, as Toyota admits by virtue of the

  Recall, the Class Vehicles are unsafe and do not perform as advertised as they are prone to Fuel

  Pump failure that can lead to rough running, engine hesitation and stalling while the vehicle is in

  motion, and render the Class Vehicles inoperable while on the road.

         195.    Similar representations to those that Toyota made on the Toyota and Lexus

  vehicles included above are also included in Toyota’s marketing about the other Class Vehicles.

         196.    Toyota’s marketing of the Class Vehicles conveys a clear, uniform and pervasive

  message that Class Vehicles are to be equated with safety and dependability.           Safety and

  82
   https://web.archive.org/web/20180513215900/http://www.lexus.com/models/RX/features (last visited
  April 9, 2020).

                                                - 59 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 60 of 121 PageID #: 231



  dependability are material to consumers when purchasing or leasing a vehicle, and, as the content

  of Toyota’s marketing makes clear, are a big if not the biggest factor driving consumers’

  decision to purchase or lease their Class Vehicles.

         197.    Toyota marketed the Class Vehicles as safe and dependable, but failed to disclose

  the existence, impact and danger of the Fuel Pump Defect and/or that the Class Vehicles were

  not safe or dependable. Specifically, Toyota:

                 a.      Failed to disclose, at and after the time of purchase, lease, and/or service,

         any and all known material defects of the Class Vehicles, including the Fuel Pump

         Defect, despite its knowledge;

                 b.      Failed to disclose, at and after the time of purchase, lease, and/or service,

         that the Class Vehicles’ Fuel Pumps were defective and not fit for their ordinary purpose,

         despite its knowledge; and

                 c.      Failed to disclose and actively concealed the existence and pervasiveness

         of the Fuel Pump Defect, despite its knowledge.

         198.    Toyota’s deceptive marketing and willful and knowing failure to disclose the Fuel

  Pump Defect damaged, and continues to damage, Plaintiffs and Class members. If Plaintiffs and

  Class members had known of the Fuel Pump Defect and/or that the Class Vehicles were not safe

  and durable, they would not have purchased or leased the Class Vehicles or certainly would not

  have paid less to do so.

  VI.    TOYOTA ADMITTED THE FUEL PUMP DEFECT WAS DANGEROUSLY
         DEFECTIVE, BUT ISSUED AN INADEQUATE RECALL

         199.    On January 13, 2020, Toyota instituted the First Recall, a voluntary safety recall

  of 695,541 vehicles admitting that the defective Fuel Pump prematurely fails, compromising

  consumer safety.


                                                  - 60 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 61 of 121 PageID #: 232



         200.    On March 4, 2020, Toyota expanded the First Recall, and issued the Second

  Recall, enlarging the universe of Recalled Vehicles from 695,541 vehicles to 1,817,969 vehicles.

         201.    In connection with the Recalls, Toyota identified as the root cause a Denso Fuel

  Pump with a plastic impeller which deforms due to fuel absorption.

         202.    Toyota stated that it was aware of at least 81 Toyota Field Technical Reports and

  3,225 warranty claims associated with the Fuel Pump Defect. By instituting the Recall, Toyota

  admitted the Fuel Pump Defect is a serious safety defect that could lead to a crash, which can

  result in serious injury or death. However, the Recall is inadequate.

         203.    First, Toyota limited the Recall to a subset of the Class Vehicles. Specifically,

  Toyota limited the Recall to the Recalled Vehicles, which are certain Toyota and Lexus Class

  Vehicles manufactured between September 2013 through July 2019 and equipped with a Denso

  made low-pressure fuel pump. The Recall omits other Class Vehicles equipped with the same

  defective Fuel Pumps.

         204.    The vast majority of Toyota’s Hybrid variant Class Vehicles are not included in

  the Recall,83 but Toyota admits in both the Recall Report and Second Recall Report that they too

  are equipped with the same defective Fuel Pump. These Hybrid variant Class Vehicles also

  experience the Fuel Pump Defect, and should have been included in the Recall.

         205.    For example, on carcomplaints.com, an owner of a 2018 Toyota Camry Hybrid

  stated about their vehicle:

                 The vehicle did not respond properly to the driver pressing the
                 accelerator. When the driver attempted to drive the vehicle after it
                 had been parked for a few hours, with no problems previously, the
                 vehicle would barely accelerate. The vehicle felt very sluggish and
                 even with the accelerator fully pressed it would not exceed 25

  83
    The 2018-2019 Lexus LC500h and 2018-2019 Lexus LS500h hybrid variants are included in the
  Recall.

                                                - 61 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 62 of 121 PageID #: 233



                   mph. The driver pulled the vehicle over and turned off the vehicle
                   and turned it back on but this did not immediately resolved the
                   issue. The driver drove the vehicle for a few blocks to a safer
                   parking location and turned off the vehicle again to better inspect
                   the vehicle. There were no warnings on the instrument panel and
                   no obvious signs of mechanical issues. The driver restarted the
                   vehicle and attempted to drive it again the issue did not re-appear.
                   This vehicle had not yet been inspected by the dealership since the
                   incident but could have resulted in a tragic collision and needs to
                   be addressed. 84

         206.      On carcomplaints.com, an owner of a 2018 Toyota Camry Hybrid stated about

  their vehicle:

                   The contact owns a 2018 Toyota Camry hybrid. While driving at
                   lower speeds in both drive and reverse, the vehicle would hesitate
                   and jerk. The contact indicated that the failure was more severe
                   while driving in very cold weather temperatures and when the
                   engine was not warmed up. In addition, the braking distance was
                   extended when the brake pedal was depressed. The vehicle was
                   taken to the local dealer (crestmont Toyota, 730 NJ-23, pompton
                   plains, New Jersey) where the failure was able to be duplicated,
                   but indicated that the vehicle was operating as designed. The
                   manufacturer was also notified and the contact was referred back
                   to the dealer. The failure mileage was 1,000.85

         207.      Omission of these Hybrid variants from the Recall is improper, as Toyota had

  ample knowledge the unreasonably dangerous Fuel Pump Defect also exists within these

  vehicles.

         208.      Toyota manufactured other vehicles with the Fuel Pump Defect but dropped them

  from the Second Recall. For example, Plaintiff SanFilipo owns a 2018 Lexus NX300 that

  continually experiences the Fuel Pump Defect. Despite being equipped with the recalled Fuel

  Pump and exhibiting the Fuel Pump Defect, her vehicle is excluded from the Second Recall.


  84
     http://m.carcomplaints.com/Toyota/Camry_Hybrid/2018/engine/vehicle_speed_control.shtml (last
  visited April 9, 2020). (Emphasis added).
  85
    http://m.carcomplaints.com/Toyota/Camry_Hybrid/2018/engine/engine.shtml (last visited April 9,
  2020). (Emphasis added).

                                                  - 62 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 63 of 121 PageID #: 234



            209.     In connection with Toyota’s exclusion of vehicles previously recalled on January

  13, 2020 from the Second Recall of March 4, 2020, an analysis conducted by Plaintiffs’

  counsels’ independent Automotive Expert reveals that the vehicles Toyota excluded are

  equipped with three wire Fuel Pumps. The three wire Fuel Pumps have variable input and output

  capability, which enables them to run cooler than the two wire Fuel Pumps in the vehicles

  covered by the Second Recall. However, because the vehicles removed from the Second Recall

  contain a substantially similar, if not identical, Fuel Pump impeller, they should have been

  included in the Second Recall.

            210.     Notably, Class Vehicles omitted from the Second Recall will benefit from any

  remedy Toyota develops to address the Fuel Pump Defect. Nonetheless, because the Second

  Recall does not cover them, drivers of the excluded vehicles will not be able to take advantage of

  the remedy.

            211.     Toyota, despite issuing the Second Recall, has not notified the owners of the Fuel

  Pump Defect. Toyota acknowledged the defect and the serious safety consequences it poses on

  January 13, 2020, and again on March 4, 2020, by submitting the Recall Report and Second

  Recall Report to NHTSA. However, as Toyota stated in the Recall Report, it would not notify

  owners included in the first wave until March 13, 2020.86 Toyota expects to notify owners and

  lessees of Class Vehicles added to the Second Recall in May 2020.87 Thus, while Toyota knows

  the Fuel Pump Defect can result in collision and serious injury, Toyota’s business strategy is to

  remain silent and keep consumers in the dark about the dangerous defect until months after it

  acknowledged the defect to NHTSA.



  86
       Exhibit A at 12.
  87
       Exhibit B at 10.

                                                   - 63 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 64 of 121 PageID #: 235



            212.   In the March 4, 2020 Second Recall, Toyota states it will be replace the Fuel

  Pump with a new fuel pump, but offers no pump specifications or a rollout date. This means

  Toyota is knowingly and intentionally permitting a minimum of 2,000,000 undeniably dangerous

  Toyota and Lexus vehicles to be driven by its customers throughout the United States, including

  in the states in which Plaintiffs reside. It also means there is no guarantee that there will be a

  corrective remedy and even if there is one, that it will be effective. Moreover, Toyota has

  provided no date by which its potential remedy will be completed let alone when it can be

  implemented.

            213.   Consumers have continued to raise grave concerns after the announcement of the

  Recalls.

            214.   For example, on January 16, 2020, the owner of a 2019 Toyota Highlander filed

  the following complaint with NHTSA:

                   Fuel pump stops working while driving on highway at high
                   speeds, vehicle rides rough intermittently then shuts down. Vehicle
                   will not start up again.88


            215.   On January 24, 2019, the owner of a 2019 Toyota Highlander filed the following

  complaint with NHTSA, expressly complaining about the dangerous lack of recall remedy, and

  stating that the owner had been forced to “park” (i.e., not use) the car in the interim:

                   First incident occurred in Dec 2019 and then again in Jan 2020.
                   While driving engine lost power and vehicle began lurching
                   forward and back uncontrollably. After pulling over engine shut
                   down. Thankfully we did not cause an accident. Check engine
                   light came on, also said reduced engine power and traction control
                   off. First time dealer said it was bad gas. Second time they tested
                   fuel pump and it was producing 5 psi. Way below 50-60 psi norm.
                   Now our vehicle is parked waiting for Toyota to develop a fix for
                   their fuel pump. No idea how long that will take. Our car is part of

  88
       NHTSA Complaint ID No. 11299706. (Emphasis added.)

                                                  - 64 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 65 of 121 PageID #: 236



                   the almost 700,000 Toyota recalled. Toyota used to mean quality,
                   not sure any more.89

            216.   On March 18, 2020, the owner of a 2019 Lexus RX350 filed the following

  complaint with NHTSA complaining about the adequacy of the Recall:

                   Tl* the contact owns a 2019 Lexus RX350. The contact received
                   notification of NHTSA campaign number: 20v012000 (fuel
                   system, gasoline) however, the part to do the recall repair was not
                   yet available. The contact stated that the manufacturer had
                   exceeded a reasonable amount of time for the recall repair. The
                   contact stated that dch Lexus of oxnard (located at 1640 auto
                   center dr, oxnard, ca 93036), exceeded a reasonable amount of
                   time for the recall repair. The manufacturer was made aware of the
                   issue. The contact had not experienced a failure. Parts distribution
                   DISCONNECT.90

            217.   On March 25, 2020, the owner of a 2019 Lexus RX350 filed the following

  complaint with NHTSA complaining about the inadequacy of the Recall:

                   TL* the contact owns a 2019 Lexus RX350. The contact was
                   notified through the Lexus app that the vehicle was included in
                   NHTSA campaign number 20v012000 (fuel system, gasoline). The
                   contact reached out to Lexus of orange county located at (3496
                   route us-6 middletown, new york, 10940, (845)589-5435, and was
                   informed that the part to do the recall would be available the
                   beginning of the fall season. The contact stated that the
                   manufacturer had exceeded a reasonable amount of time for the
                   recall repair. The manufacturer was not contacted or made aware
                   of the issue. The contact had not experienced a failure. Vin tool
                   confirms parts not available.91

            218.   On April 1, 2020, the owner of a 2018 Toyota Tacoma filed the following

  complaint with NHTSA expressly complaining about the inadequacy of the Recall:

                   I have a 2018 Toyota Tacoma with an open recall on the fuel
                   pump. The safety risk is that the vehicle may stall at higher speeds.
                   This recall came out in January 13, 2020, but there still isn’t a

  89
       NHTSA Complaint ID No. 11301691. (Emphasis added.)
  90
       NHTSA Complaint ID No. 11318626. (Emphasis added.)
  91
       NHTSA Complaint ID No. 11319355. (Emphasis added.)

                                                  - 65 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 66 of 121 PageID #: 237



                  remedy to the issue. My daily commute is on the highway
                  approximately 40 miles one way. I feel very unsafe in my Toyota
                  Tacoma as this vehicle is my daily driver. It is now April 1, 2020
                  and Toyota has yet to release any fix or remedy to correct this
                  safety recall. How long does Toyota have to remedy the issue and
                  what are my options at this point with the vehicle?92

           219.   Although Toyota undeniably knows about the grave dangers posed by the Fuel

  Pump Defect, Toyota has not indicated that it intends to take the vehicles off the road—even

  temporarily—or enable Class members to stop driving the dangerous vehicles until and when (if

  ever) there is a repair by contacting them directly, through Toyota dealers, which are Toyota’s

  agents, or state vehicle registry lists or otherwise, and offering them free loaner vehicles of

  comparable make, model, or value to the Class Vehicle they own or lease. Thus, Toyota is

  knowingly keeping at least 2,000,000 of its customers, if not more, in danger.

           220.   Therefore, the Recall is inadequate and unconscionable. It fails to promptly alert

  Class members to the admittedly dangerous Fuel Pump Defect and provide them with a safe

  alternative, which inevitably will lead to more Fuel Pump failures, and possibly injury or death.

  The Recall is also inadequate in scope, omitting hybrid versions and other models equipped with

  the same defective Fuel Pump. Moreover, there is no indication the repair will be executed

  anytime soon or whether it will be effective. These actions are deceitful, unconscionable, and

  expose Class members to injury and death. In addition to these dangers, Toyota’s actions have

  deprived purchasers and lessees of the Class Vehicles of the benefit of their bargain.

  VII.     APPLICABLE WARRANTIES

           221.   Toyota sold and leased the Class Vehicles with written express warranties.

           222.   For the Toyota branded Class Vehicles, Toyota offered a written express basic

  warranty covering Toyota brand vehicles for 36 months or 36,000 miles covering all components

  92
       NHTSA Complaint ID No. 11319988. (Emphasis added).

                                                - 66 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 67 of 121 PageID #: 238



  (except normal wear and tear). Toyota also offered a 60 month or 60,000 miles powertrain

  warranty.

         223.    For the Lexus branded Class Vehicles, Toyota offered a written express Limited

  Warranty of four years or 50,000 miles. Toyota also offered a six-year 70,000 miles powertrain

  warranty.

         224.    Toyota provides these warranties to buyers and lessees after the purchase/lease of

  the Class Vehicles is completed; buyers and lessees have no pre-sale/lease knowledge or ability

  to bargain as to the terms of the warranties.

         225.    However, Toyota admitted a breach of these warrantied in the Recall Report when

  it reported it did not have a repair or remedy for the defective Fuel Pump. Class members

  complain to dealers about the Fuel Pump Defect but do not receive an adequate repair, breaching

  the express and implied warranties provided by Toyota.

  VIII. FRAUDULENT OMISSION/CONCEALMENT ALLEGATIONS

         226.    Absent discovery, Plaintiffs are unaware of, and unable through reasonable

  investigation to obtain, the true names and identities of those individuals at Toyota and Denso

  responsible for making false and misleading statements regarding the Class Vehicles. Toyota and

  Denso necessarily are in possession of all of this information. Plaintiffs’ claims arise out of

  Defendants’ fraudulent omission/concealment of the Fuel Pump Defect, despite their

  representations about the quality, safety, and comfort of the Class Vehicles.

         227.    Plaintiffs allege that at all relevant times, including specifically at the time they

  and Class members purchased their Class Vehicle, Defendants knew, or were reckless in not

  knowing, of the Fuel Pump Defect; Defendants had a duty to disclose the Fuel Pump Defect

  based upon their exclusive knowledge; and Defendants never disclosed the Fuel Pump Defect to



                                                  - 67 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 68 of 121 PageID #: 239



  Plaintiffs or the public at any time or place in any manner other than a halfhearted, inadequate

  recall of a subset of the Class Vehicles.

         228.      Plaintiffs make the following specific concealment/omission-based allegations

  with as much specificity as possible absent access to the information necessarily available only

  to Defendants:

                      a. Who: Defendants actively concealed and omitted the Fuel Pump Defect

             from Plaintiffs and Class members while simultaneously touting the safety and

             dependability of the Class Vehicles, as alleged herein. Plaintiffs are unaware of, and

             therefore unable to identify, the true names and identities of those specific individuals

             at Defendants responsible for such decisions.

                      b. What: Defendants knew, or were reckless or negligent in not knowing,

             that the Class Vehicles contain the Fuel Pump Defect, as alleged herein. Defendants

             concealed and omitted the Fuel Pump Defect while making representations about the

             safety, dependability, and other attributes of the Class Vehicles, as alleged herein.

                      c. When: Defendants concealed and omitted material information regarding

             the Fuel Pump Defect at all times while making representations about the safety and

             dependability of the Class Vehicles on an ongoing basis, and continuing to this day,

             as alleged herein. Defendants still have not disclosed the truth about the full scope of

             the Fuel Pump Defect in the Class Vehicles to anyone outside of their respective

             entities. Defendants have never taken any action to inform consumers about the true

             nature of the Fuel Pump Defect in Class Vehicles. And when consumers brought their

             vehicles to Toyota complaining of the Fuel Pump failures, Toyota denied any

             knowledge of or repair for the Fuel Pump Defect.



                                                 - 68 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 69 of 121 PageID #: 240



                  d. Where:        Defendants concealed and omitted material information

           regarding the true nature of the Fuel Pump Defect in every communication they had

           with Plaintiffs and Class members and made representations about the quality, safety,

           and comfort of the Class Vehicles. Plaintiffs are aware of no document,

           communication, or other place or thing, in which Defendants disclosed the truth about

           the full scope of the Fuel Pump Defect in the Class Vehicles to anyone outside of

           their respective entities. Such information is not adequately disclosed in any sales

           documents, displays, advertisements, warranties, owner’s manuals, or on Defendants’

           websites. There are channels through which Defendants could have disclosed the

           Fuel Pump Defect, including but not limited to, (1) point of sale communications; (2)

           the owner’s manual; and/or (3) direct communication to Class members through

           means such as state vehicle registry lists.

                  e. How: Defendants concealed and omitted the Fuel Pump Defect from

           Plaintiffs and Class members and made representations about the quality, safety,

           dependability, and comfort of the Class Vehicles. Defendants actively concealed and

           omitted the truth about the existence, scope, and nature of the Fuel Pump Defect from

           Plaintiffs and Class members at all times, even though it knew about the Fuel Pump

           Defect and knew that information about the Fuel Pump Defect would be important to

           a reasonable consumer, and Toyota promised in its marketing materials that Class

           Vehicles have qualities that they do not have.

                  f. Why: Defendants actively concealed and omitted material information

           about the Fuel Pump Defect in the Class Vehicles for the purpose of inducing

           Plaintiffs and Class members to purchase and/or lease Class Vehicles, rather than



                                               - 69 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 70 of 121 PageID #: 241



              purchasing or leasing competitors’ vehicles, and made representations about the

              quality, safety, durability, and comfort of the Class Vehicles. Had Defendants

              disclosed the truth, for example in its advertisements or other materials or

              communications, Plaintiffs and Class members (all reasonable consumers) would

              have been aware of it, and would not have bought or leased the Class Vehicles or

              would not have paid as much for them.

  IX.      TOLLING OF THE STATUTE OF LIMITATIONS

        A. Continuing Act Tolling

           229.   Beginning in 2013, Toyota continuously marketed and sold Class Vehicles to

  unsuspecting customers. It continuously represented the Class Vehicles as safe and dependable

  despite their propensity to lose fuel pressure, hesitate under acceleration and/or experience

  engine shutdown. By making these false representations, and failing to disclose the existence of

  the Fuel Pump Defect in the Class Vehicles and thereby exposing occupants to risk of injury and

  death, Toyota engaged in a continuing wrong sufficient to render inapplicable any statute of

  limitations that Toyota might seek to apply.

           230.   Pursuant to the TREAD Act, 49 U.S.C. § 30118, manufacturers are required to

  report information regarding customer complaints and warranty claims to NHTSA, and federal

  law imposes criminal penalties against manufacturers who fail to disclose known safety defects.

  Toyota owed a continuing duty to Plaintiffs and Class members to disclose to any risks to life

  and limb that its products pose. It continually breached that duty.

           231.   Toyota breached its duties to consumers by knowingly selling Class Vehicles with

  the defective Fuel Pumps on an ongoing basis.




                                                 - 70 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 71 of 121 PageID #: 242



         232.    Toyota’s knowledge of the Fuel Pump Defect is evidenced by numerous NHTSA

  complaints by consumers, many of whom reported contacting Toyota directly about the

  Defective Fuel Pump. Other NHTSA complainants reported taking their vehicles to Toyota’s

  dealers, who are agents of Toyota and, on information and belief, report consumer complaints

  back to Toyota.

         233.    Thus, Toyota had continuing knowledge of the Fuel Pump Defect and the dangers

  it posed, yet continued to market, sell and lease the Class Vehicles. Plaintiffs’ and other Class

  members’ claims are not time barred.

     B. Fraudulent Concealment Tolling

         234.    Toyota had a duty to disclose to Plaintiffs and the Class members the true quality

  and nature of the Class Vehicles, that the Class Vehicles had uniform defect; and that the Fuel

  Pump Defect requires repairs, poses a safety risk, and reduces the intrinsic and resale value of the

  affected vehicles.

         235.    This duty arose, inter alia, under the TREAD Act, 49 U.S.C. § 30118.

         236.    Toyota knew, or was reckless or negligent in not knowing, that the Class Vehicles

  contain the Fuel Pump Defect, as alleged herein. Toyota concealed and omitted the Fuel Pump

  Defect while making representations about the safety, dependability, and other attributes of the

  Class Vehicles, as alleged herein.

         237.    Despite its knowledge of the Fuel Pump Defect, Toyota failed to disclose and

  concealed this material information from Plaintiffs and other Class members, and instead

  continued to market the Class Vehicles as safe and durable.

         238.    The purpose of Toyota’s concealment of the Defective Fuel Pump was to prevent

  Plaintiffs and other Class members from seeking redress.



                                                 - 71 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 72 of 121 PageID #: 243



          239.   Plaintiffs and the other Class members justifiably relied on Toyota to disclose the

  existence of dangerous defects, including the Fuel Pump Defect, in the Class Vehicles that they

  purchased or leased, because that defect was not discoverable by Plaintiffs and the other Class

  members through reasonable efforts.

          240.   Any applicable statute of limitations has been tolled by Toyota’s knowledge,

  active concealment, and denial of the facts alleged herein, which behavior was ongoing.

       C. Discovery Rule Tolling

          241.   Even through the exercise of reasonable diligence, Plaintiffs and other Class

  members could not have discovered, prior to Toyota’s issuance of the Recall Report on January

  13, 2020 and/or the Second Recall Report on March 4, 2020, that Toyota was concealing and

  misrepresenting the existence of a dangerous defect, the Fuel Pump Defect, in the Class Vehicles

  and the risks it posed.

          242.   Plaintiffs and the other Class members could not have reasonably discovered, and

  could not have known of facts that would have caused a reasonable person to suspect, that

  Toyota failed to disclose material information within its knowledge about a dangerous defect to

  consumers worldwide.

  X.      CLASS ACTION ALLEGATIONS

          243.   Plaintiffs bring this action pursuant to Rules 23(a), 23(b)(2), and 23(b)(3) of the

  Federal Rules of Civil Procedure on behalf of herself and all others similarly situated.

          244.   Plaintiffs seeks to represent an Alabama statewide class (“Alabama Class”)

  defined as follows:

                 All current and former owners or lessees of a Class Vehicle (as
                 defined herein) that was purchased or leased in the State of
                 Alabama.



                                                 - 72 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 73 of 121 PageID #: 244



         245.    Plaintiffs seeks to represent a Florida statewide class (“Florida Class”) defined as

  follows:

                 All current and former owners or lessees of a Class Vehicle (as
                 defined herein) that was purchased or leased in the State of
                 Alabama.

         246.    Plaintiffs seeks to represent a New York statewide class (“New York Class”)

  defined as follows:

                 All current and former owners or lessees of a Class Vehicle (as
                 defined herein) that was purchased or leased in the State of New
                 York.

         247.    Plaintiffs seeks to represent an Ohio statewide class (“Ohio Class”) defined as

  follows:

                 All current and former owners or lessees of a Class Vehicle (as
                 defined herein) that was purchased or leased in the State of Ohio.

         248.    Plaintiffs also seeks to represent a class (“Nationwide Class”) defined as:

                 All current and former owners or lessees of a Class Vehicle (as
                 defined herein) that was purchased or leased in the fifty States, the
                 District of Columbia, Puerto Rico, and all other United States
                 territories and/or possessions.

         249.    Excluded from the New York, Alabama, Florida and Ohio classes (“Statewide

  Classes”) and Nationwide Classes (together, “Classes”) are Toyota and any of its members,

  affiliates, parents, subsidiaries, officers, directors, employees, successors, or assigns; the judicial

  officers, and their immediate family members; and Court staff assigned to this case. Plaintiffs

  reserve the right to modify or amend definitions of the Classes, and to add additional classes and

  sub-classes, as appropriate, during the course of this litigation.

         250.    This action has been brought and may properly be maintained on behalf of the

  Classes proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.



                                                  - 73 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 74 of 121 PageID #: 245



         251.    Numerosity – Federal Rule of Civil Procedure 23(a)(1). The members of the

  Classes are so numerous and geographically dispersed that individual joinder of all class

  members is impracticable. While Plaintiffs is informed and believes that there are not less than

  at least approximately 2,000,000 members of the Classes, the precise number of Class Vehicles

  is unknown to Plaintiffs, but may be ascertained from Toyota’s books and records. Nationwide

  and Statewide Class members may be notified of the pendency of this action by recognized,

  Court-approved notice dissemination methods, which may include U.S. mail, electronic mail,

  Internet postings, and/or published notice.

         252.    Commonality and Predominance – Federal Rules of Civil Procedure 23(a)(2)

  and 23(b)(3). This action involves common questions of law and fact, which predominate over

  any questions affecting individual members of the Classes, including, without limitation:

                     a. whether Defendants engaged in the conduct alleged herein;

                     b. whether Defendants’ alleged conduct violates applicable law;

                     c. whether Defendants designed, advertised, marketed, distributed, leased,

             sold, or otherwise placed the Class Vehicles into the stream of commerce in the

             United States;

                     d. whether Defendants made false or misleading statements about the quality

             and safety of the Class Vehicles;

                     e. whether the Class Vehicles contain the Fuel Pump Defect;

                     f. whether Defendants had actual or implied knowledge about the alleged

             defect but failed to disclose it to Plaintiffs and the other members of the Classes;




                                                 - 74 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 75 of 121 PageID #: 246



                    g. whether Defendants’ omissions and concealment regarding the quality of

            the Class Vehicles were likely to deceive the Statewide Class members in violation of

            the state consumer protection statutes alleged herein;

                    h. whether Toyota breached its express warranties with respect to the Class

            Vehicles;

                    i. whether Toyota breached its implied warranties with respect to the Class

            Vehicles;

                    j. whether the members of the Classes overpaid for their Class Vehicles as a

            result of the defect alleged herein;

                    k. whether the members of the Classes are entitled to damages, restitution,

            disgorgement, statutory damages, exemplary damages, equitable relief, and/or other

            relief; and

                    l. the amount and nature of relief to be awarded to Plaintiffs and the other

            members of the Classes.

         253.   Typicality – Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are

  typical of the claims of the other members of the Classes because Plaintiffs and the members of

  the Classes purchased or leased Class Vehicles that contain defective Fuel Pumps, as described

  herein. Neither Plaintiffs nor the other members of the Classes would have purchased the Class

  Vehicles, or would have as much as they did for the Class Vehicles, had they known of the Fuel

  Pump Defect. Plaintiffs and the other members of the Classes suffered damages as a direct

  proximate result of the same wrongful practices in which Defendants engaged. Plaintiffs’ claims

  arise from the same practices and course of conduct that give rise to the claims of the other

  members of the Classes.



                                                   - 75 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 76 of 121 PageID #: 247



           254.   Adequacy of Representation – Federal Rule of Civil Procedure 23(a)(4).

  Plaintiffs are adequate Class representatives because their interests do not conflict with the

  interests of the other members of the Classes that they seek to represent. Plaintiffs have retained

  counsel competent and experienced in complex class action litigation, including automotive

  litigation, and Plaintiffs intend to prosecute this action vigorously. The interests of the members

  of the Classes will be fairly and adequately protected by Plaintiffs and their counsel.

           255.   Declaratory and Injunctive Relief – Federal Rule of Civil Procedure 23(b)(2).

  Defendants have acted or refused to act on grounds generally applicable to Plaintiffs and the

  other members of the Classes, thereby making appropriate final injunctive relief and declaratory

  relief, as described below, with respect to the Nationwide and Statewide Class members as a

  whole.

           256.   Superiority – Federal Rule of Civil Procedure 23(b)(3). A class action is

  superior to any other available means for the fair and efficient adjudication of this controversy,

  and no unusual difficulties are likely to be encountered in the management of this class action.

  The damages or other financial detriment suffered by Plaintiffs and the other members of the

  Classes are relatively small compared to the burden and expense that would be required to

  individually litigate their claims against Defendants, so it would be impracticable for the other

  members of the Classes to individually seek redress for Defendants’ wrongful conduct. Even if

  these Class members could afford individual litigation, the court system could not. Individual

  litigation creates a potential for inconsistent or contradictory judgments, and increases the delay

  and expense to all parties and the court system. By contrast, the class action device, as intended

  by Congress, presents far fewer management difficulties, and provides the benefits of single

  adjudication, economy of scale, and comprehensive supervision by a single court.



                                                 - 76 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 77 of 121 PageID #: 248



  XI.      CLAIMS FOR RELIEF

        A. Claims Brought on Behalf of the New York Class

                                           COUNT 1
                  VIOLATION OF NEW YORK GENERAL BUSINESS LAW,
                                 N.Y. GEN. BUS. LAW § 349
                      (Individually and on Behalf of the New York Class)
                                     (As to all Defendants)

           257.   Plaintiffs Cheng, Dias, and SanFilipo (“Plaintiffs” for purposes of this Count)

  incorporates by reference each allegation as if set forth fully herein.

           258.   This Count is brought on behalf of Plaintiffs and the New York Class (“Class” for

  the purposes of this Count) for violation of New York General Business Law § 349 (“GBL §

  349”), which prohibits deceptive acts or practices in the conduct of any business, trade or

  commerce in New York State.

           259.   GBL § 349(h) provides that “any person who has been injured by reason of any

  violation of this section may bring . . . an action to recover his actual damages or fifty dollars,

  whichever is greater.”

           260.   GBL § 349(h) further provides that “[t]he court may, in its discretion, increase the

  award of damages to an amount not to exceed three times the actual damages up to one thousand

  dollars, if the court finds the defendant willfully or knowingly violated this section,” and that

  “[t]he court may award reasonable attorney’s fees to a prevailing Plaintiffs.”

           261.   Defendants’ design, engineering, testing, manufacture, distribution, marketing,

  advertising, labeling, and sale of the Class Vehicles constitutes “business, trade or commerce”

  under GBL § 349(a).

           262.   Defendants’ conduct violates GBL § 349 because Defendants engaged in the

  deceptive acts and practices described above.



                                                  - 77 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 78 of 121 PageID #: 249



         263.    Defendants’ deceptive conduct and its false and misleading statements about

  Class Vehicle and Fuel Pump safety and dependability and omissions regarding the Fuel Pump

  Defect, which causes the Fuel Pumps to prematurely fail, are facts that a reasonable person

  would have considered material in deciding whether or not to purchase or lease (or how much

  they were willing to pay to purchase or lease) the Class Vehicles.

         264.    Defendants’ acts and practices described above were likely to mislead a

  reasonable consumer acting reasonably under the circumstances, including Plaintiffs and

  members of the Class.

         265.    Plaintiffs and the other Class members justifiably acted or relied to their detriment

  upon Defendants’ misrepresentations and omissions of fact, as evidenced by Plaintiffs and the

  other Class members’ leasing and purchasing of Class Vehicles.

         266.    Defendants’ materially misleading statements and deceptive acts and practices

  were directed at the public at large, including Plaintiffs and members of the Class.

         267.    Had Defendants disclosed all material information regarding the Fuel Pump

  Defect to Plaintiffs and the other Class members, Plaintiffs and the other Class members would

  not have purchased or leased Class Vehicles or would have paid less to do so.

         268.    Defendants’ deceptive acts and practices, and/or misrepresentations and

  omissions, have deceived Plaintiffs, and those same business practices have deceived or are

  likely to deceive members of the consuming public and the other members of the Class.

         269.    Toyota also engaged in deceptive conduct by issuing defective Recall that provide

  no remedy for the Fuel Pump Defect, does not notify Class members about the Fuel Pump

  Defect, does not instruct consumers to stop driving the dangerous Class Vehicles, does not notify

  consumers and offer them free loaner vehicles of comparable make, model, or value as their own



                                                 - 78 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 79 of 121 PageID #: 250



  Class Vehicles to enable them to cease driving their dangerous Class Vehicles until a remedy is

  available and can be implemented.

         270.    Denso also engaged in deceptive conduct by manufacturing and placing in the

  stream of commerce a Fuel Pump it knew, or should have known, was materially defective.

         271.    Defendants’ actions impact the public interest because Plaintiffs and the members

  of the Class have been injured in exactly the same way as millions of other consumers by

  Defendants’ deceptive acts and practices as described herein.

         272.    As a direct and proximate result of Defendants’ deceptive trade practices,

  Plaintiffs and the other Class members have suffered ascertainable loss and actual damages.

  Plaintiffs and the other Class members would not have purchased or leased the Class Vehicles or

  would have paid less for them had Defendants disclosed the truth about the Fuel Pump Defect.

  Plaintiffs and the other Class members also suffered diminished value of their vehicles.

         273.    As a direct and proximate result of Defendants’ deceptive trade practices,

  Plaintiffs and the other Class members were harmed by Toyota’s inadequate Recall, described

  above, including Defendants’ failure to notify them of the Fuel Pump Defect, failure to direct

  them to stop driving their Class Vehicles, and failure to offer Class members a free loaner

  vehicle of comparable make, model, or value as their Class Vehicles until Defendants are able to

  devise a remedy that that is safe and dependable (if ever) and implement it in each Class

  Vehicle. Defendants’ failure to do so continues to expose Plaintiffs and the Class to the risk of

  injury and death.

         274.    Defendants’ violation of GBL § 349 was willful and knowing.            Defendants

  knowingly and willfully marketed the Class Vehicles as safe and dependable all the while

  knowing they were not; admit in the Recall Reports the fact of the Fuel Pump Defect, the



                                                - 79 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 80 of 121 PageID #: 251



  thousands of warranty claims and more than 60 field technical reports it received about the Fuel

  Pump Defect, and that the Fuel Pump Defect poses a serious risk of injury rendering the Class

  Vehicles unsafe; and the facts of the defect Recall are incontrovertible. Defendants, through their

  willful and knowing deceptive acts and practices, as detailed above, have willfully and

  knowingly exposed Plaintiffs and the Class to the risk of serious injury and death, and continue

  to do so by virtue of having issued the deficient Recall.

         275.    As a direct and proximate result of Defendants’ conduct in violation of GBL §

  349, Plaintiffs and the members of the Class have been injured in an amount to be proven at trial,

  with a statutory minimum of fifty dollars per Class member. Because Defendants’ violation was

  knowing and willful, Plaintiffs is entitled to treble damages under GBL § 349(h).

         276.    Plaintiffs also seek injunctive relief, including requiring Toyota to engage in a

  state of the art notice program to notify owners and lessees to stop using their Class Vehicles and

  to offer Class Members free loaner vehicles of comparable make, model, or value as their own

  Class Vehicles until their Class Vehicles can be repaired and rendered safe.

         277.    Additionally, pursuant to GBL § 349, Plaintiffs and the Class seek attorneys’ fees

  and costs.

                                               COUNT 2
                               Strict Product Liability: Design Defect
                          (Individually and on behalf of the New York Class)
                                         (As to all Defendants)

         278.    Plaintiffs Cheng, Dias, and SanFilipo (“Plaintiffs” for purposes of this Count)

  incorporate by reference each allegation as if set forth fully herein.

         279.    Plaintiffs bring this claim individually and on behalf of other members of the New

  York Class (the “Class,” for purposes of this Count).




                                                  - 80 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 81 of 121 PageID #: 252



         280.    Defendants are strictly liable for designing, engineering, testing, validating,

  manufacturing, and placing in the stream of commerce an unreasonably dangerous Fuel Pump.

         281.    Defendants designed, engineered, tested, validated, manufactured, and placed in

  the stream of commerce the unreasonable dangerous Fuel Pump.

         282.    The Class Vehicles and Fuel Pumps are being used in an intended and/or

  foreseeable manner. Plaintiffs and Class members have not misused or materially altered the

  Class Vehicles or Fuel Pumps.         The Class Vehicles and Fuel Pumps are in the same or

  substantially similar condition as they were at the time of purchase/lease.

         283.    The Class Vehicles and Fuel Pumps are unreasonably dangerous and defective

  because they were designed, engineered, tested, validated, manufactured, and placed in the

  stream of commerce with the Fuel Pump Defect that can cause Class Vehicles to suddenly and

  unexpectedly stall or lose engine power.

         284.    The Fuel Pump Defect causes an unreasonably dangerous condition when Class

  Vehicles are used for their intended and foreseeable purpose of providing safe and reliable

  transportation and places Plaintiffs, Class members, and others on the road at an unreasonable

  and substantial risk for injury or death.

         285.    Defendants were aware of feasible alternative designs which would minimize or

  eliminate the Fuel Pump Defect and the risk it poses. Such alternative designs were known and

  available when the Class Vehicles and Fuel Pumps were designed, engineered, tested, validated,

  manufactured, and placed in the stream of commerce.

         286.    Defendants failed to design, test, validate, manufacture, and place in the stream of

  commerce a Class Vehicle and Fuel Pump that is free from the Fuel Pump Defect and the

  unreasonable safety risks it poses.



                                                 - 81 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 82 of 121 PageID #: 253



            287.   As a result of Defendants’ actions as described herein, Plaintiffs and the other

  Class members have been damaged in an amount to be determined at trial.

                                               COUNT 3
                               BREACH OF EXPRESS WARRANTY
                                          N.Y. U.C.C. § 2-313
                          (Individually and on Behalf of the New York Class)
                                             (As to Toyota)

            288.   Plaintiffs Cheng, Dias, and SanFilipo (“Plaintiffs” for purposes of this Count)

  incorporate by reference each allegation as if set forth fully herein.

            289.   Plaintiffs bring this claim individually and on behalf of the other members of the

  New York Class.

            290.   Toyota is and was at all relevant times a merchant with respect to the Class

  Vehicles.

            291.   Pursuant to N.Y. U.C.C. § 2-313(i)(a), “[a]ny affirmation of fact or promise made

  by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain

  creates an express warranty that the goods shall conform to the affirmation or promise.”

            292.   In its written express warranties, Toyota expressly warranted that it would repair

  or replace defective parts free of charge if the defects became apparent during the warranty

  period.

            293.   Toyota’s written express warranties formed the basis of the bargain that was

  reached when Plaintiffs and the other Class members purchased or leased their Class Vehicles.

            294.   Toyota breached its express warranty to repair defective parts in the Class

  Vehicles. Toyota admittedly has not repaired the Class Vehicles’ Fuel Pump Defect.

            295.   Further, Toyota has refused to provide an adequate warranty repair for the Fuel

  Pump Defect, thus rendering the satisfaction of any notice requirement futile. As stated above,



                                                  - 82 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 83 of 121 PageID #: 254



  customers that have presented their vehicles for warranty repair due to Fuel Pump failure have

  been denied adequate repairs.

           296.    The written express warranties fail in their essential purpose because the

  contractual remedy is insufficient to make Plaintiffs and the other Class members whole and

  because Toyota has failed and/or has refused to adequately provide the promised remedies within

  a reasonable time.

           297.    Accordingly, recovery by Plaintiffs and the other Class members is not limited to

  the limited remedy of repair, and Plaintiffs, individually and on behalf of the other Class

  members, seeks all remedies as allowed by law.

           298.    Also, as alleged in more detail herein, at the time that Toyota warranted and sold

  or leased the Class Vehicles it knew that the Class Vehicles did not conform to the warranty and

  were inherently defective, and Toyota improperly concealed material facts regarding its Class

  Vehicles. Plaintiffs and the other Class members were therefore induced to purchase or lease the

  Class Vehicles under false pretenses.

           299.    As a direct and proximate result of Toyota’s breach of its express warranty,

  Plaintiffs and the other Class members have been damaged in an amount to be determined at

  trial.


                                             COUNT 4
                  BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                                        N.Y. U.C.C. § 2-314
                        (Individually and on Behalf of the New York Class)
                                           (As to Toyota)

           300.    Plaintiffs Cheng, Dias, and SanFilipo (“Plaintiffs” for purposes of this Count)

  incorporates by reference each allegation as if set forth fully herein.




                                                  - 83 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 84 of 121 PageID #: 255



         301.    This Count is brought on behalf of Plaintiffs and the New York Class (“Class” for

  the purposes of this Count).

         302.    Toyota is a “merchant” and the Class Vehicles are “goods” as defined in N.Y.

  U.C.C. §§ 2-104 and 2-105 .

         303.    Pursuant to N.Y. U.C.C. § 2-314, a warranty that the Class Vehicles were in

  merchantable condition was implied by law in the sale or lease of the product. Toyota impliedly

  warranted that the Class Vehicles were of a merchantable quality.

         304.    By placing the Class Vehicles in the stream of commerce, Toyota impliedly

  warranted that the Class Vehicles are safe, and that all claims in their advertising and marketing

  of the Class Vehicles were true.

         305.    The Class Vehicles did not comply with the implied warranty of merchantability

  because, at the time of sale or lease and at all times thereafter, the Class Vehicles were defective

  and not in merchantable condition, would not pass without objection in the trade, and were not fit

  for the ordinary purpose for which vehicles were used. Specifically, the Class Vehicles suffer

  from the Fuel Pump Defect which causes the Class Vehicles’ Fuel Pump to prematurely fail,

  which can cause the engine to run rough, and the vehicle to stall while being driven or become

  inoperable.

         306.    Further, Toyota has refused to provide an adequate warranty repair for the Fuel

  Pump Defect, thus rendering the satisfaction of any notice requirement futile. As stated above,

  customers that have presented their vehicles for warranty repair due to Fuel Pump failure have

  been denied adequate repair.

         307.    Plaintiffs and the other Class members suffered injuries due to the defective

  nature of the Class Vehicles and Toyota’s breach of the warranty of merchantability.



                                                 - 84 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 85 of 121 PageID #: 256



           308.   At all times that Toyota warranted and sold the Class Vehicles, they knew or

  should have known that their warranties were false, and yet they did not disclose the truth, or

  stop manufacturing or selling the Class Vehicles, and instead continued to issue false warranties,

  and continued to insist the products were safe. The Class Vehicles were defective when Toyota

  delivered them to their resellers, dealers, and distributors which sold the Class Vehicles, and the

  Class Vehicles were therefore still defective when they reached Plaintiffs and the Class.

           309.   Toyota’s resellers, dealers, and distributors are intermediaries between Toyota

  and consumers. These intermediaries sell Class Vehicles to consumers and are not, themselves,

  consumers of Class Vehicles, and therefore have no rights against Toyota with respect to

  Plaintiffs and all other Class members’ acquisition of Class Vehicles. Toyota’s warranties were

  designed to influence consumers who purchased and/or owned Class Vehicles.

           310.   Plaintiffs and each Class member’s acquisition of the Class Vehicles suffices to

  create privity of contract between Plaintiffs and all other members of the Class, on the one hand,

  and Toyota, on the other hand; however, privity of contract need not be established nor is it

  required because Plaintiffs and the Class members are intended third-party beneficiaries of

  contracts between Toyota and their resellers, authorized dealers, and, specifically, of Toyota’s

  implied warranties.

           311.   As a direct and proximate result of Toyota’s breach of implied warranties of

  merchantability, Plaintiffs and the Class are entitled to damages in an amount to be determined at

  trial.

                                                COUNT 5
                              NEGLIGENT RECALL/UNDERTAKING
                           (Individually and on Behalf of the New York Class)
                                              (As to Toyota)



                                                - 85 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 86 of 121 PageID #: 257



         312.    Plaintiffs Cheng, Dias, and SanFilipo (“Plaintiffs” for purposes of this Count)

  incorporates by reference each allegation as if set forth fully herein.

         313.    Plaintiffs brings this Count individually and on behalf of the other members of the

  New York Class (the “Class,” for purposes of this Count).

         314.    Prior to the events made the basis of this action, Toyota designed, engineered,

  manufactured, marketed, and placed the Class Vehicles in the stream of commerce.

         315.    On January 13, 2020, and again on March 4, 2020, Toyota initiated a voluntary

  recall of the Recalled Vehicles. Toyota’s recall was voluntary and not initiated by NHTSA.

         316.    Toyota owed a duty to use reasonable care to Plaintiffs and Class members based

  on its undertaking of the Recall.

         317.    As described above, Toyota breached its duty by conducting the Recall

  negligently and/or wantonly by, among other things, failing to notify Plaintiffs and the Class of

  the Fuel Pump Defect, failing to direct Class members to stop driving their Class Vehicles, and

  failing to offer Class members a free loaner vehicle of comparable make, model, or value as their

  Class Vehicles until Toyota is able to devise a remedy that is safe and dependable (if ever) and

  implement it in each Class Vehicle. Toyota’s failure to do so continues to expose Plaintiffs and

  the Class to the risk of injury and death.

         318.    For the reasons set for the above, Toyota knew, or should have known through the

  exercise of ordinary care, the Recall was not being performed in a reasonable manner.

         319.    As a direct and proximate result, Plaintiffs and the other Class members have

  been and continue to be damaged in an amount to be determined at trial.

                                               COUNT 6
                                    FRAUDULENT OMISSION
                          (Individually and on behalf of the New York Class)
                                         (As to all Defendants)

                                                  - 86 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 87 of 121 PageID #: 258



         320.    Plaintiffs Cheng, Dias, and SanFilipo (“Plaintiffs” for purposes of this Count)

  incorporate by reference each allegation as if fully set forth herein.

         321.    Plaintiffs bring this Count individually and on behalf of the other members of the

  New York Class (the “Class,” for purposes of this Count).

         322.    Defendants were aware of the Fuel Pump Defect within the Class Vehicles when

  the Class Vehicles were marketed and sold to Plaintiff and the other members of the Class.

         323.    Having been aware of the Fuel Pump Defect within the Class Vehicles, and

  having known that Plaintiff and the other members of the Class could not have reasonably been

  expected to know of the Fuel Pump Defect, Defendants had a duty to disclose the defect to

  Plaintiff and the other members of the Class in connection with the sale or lease of the Class

  Vehicles.

         324.    Defendants did not disclose the Fuel Pump Defect to Plaintiff and the other

  members of the Class in connection with the sale of the Class Vehicles.

         325.    For the reasons set forth above, the Fuel Pump Defect within the Class Vehicles

  comprises material information with respect to the sale or lease of the Class Vehicles.

         326.    In purchasing the Class Vehicles, Plaintiff and the other members of the Class

  reasonably relied on Defendants to disclose known material defects with respect to the Class

  Vehicles.

         327.    Had Plaintiff and the other members of the Class known of the Fuel Pump Defect

  within the Class Vehicles, they would have not purchased the Class Vehicles or would have paid

  less for the Class Vehicles.

         328.    Through their omissions regarding the Fuel Pump Defect within the Class

  Vehicles, Defendants intended to induce, and did induce, Plaintiff and the other members of the



                                                  - 87 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 88 of 121 PageID #: 259



  Class to either purchase a Class Vehicle that they otherwise would not have purchased, or pay

  more for a Class Vehicle than they otherwise would have paid.

         329.    As a direct and proximate result of Defendants’ omissions, Plaintiff and the other

  members of the Class either overpaid for the Class Vehicles or would not have purchased the

  Class Vehicles at all if the Fuel Pump Defect had been disclosed to them, and, therefore, have

  incurred damages in an amount to be determined at trial.

                                              COUNT 7
                                     UNJUST ENRICHMENT
                         (Individually and on Behalf of the New York Class)
                                        (As to all Defendants)

         330.    Plaintiffs Cheng, Dias, and SanFilipo (“Plaintiffs” for purposes of this Count)

  incorporates by reference each allegation as if set forth fully herein.

         331.    Plaintiffs brings this Count individually and on behalf of the other members of the

  New York Class (the “Class,” for purposes of this Count).

         332.    Defendants have benefitted from selling and leasing at an unjust profit defective

  Class Vehicles that had artificially inflated prices due to Defendants’ concealment of the Fuel

  Pump Defect, and Plaintiffs and the other members of the Class have overpaid for these vehicles.

         333.    Defendants have unjustly received and retained benefits from Plaintiffs and the

  other members of the Class, which is contrary to equity and good conscience.

         334.    It is inequitable and unconscionable for Defendants to retain these benefits.

         335.    Because Defendants wrongfully concealed their misconduct, Plaintiffs and the

  other members of the Class were not aware of the omitted facts concerning the Class Vehicles

  and did not benefit from Defendants’ misconduct.

         336.    Defendants knowingly accepted the unjust benefits of their wrongful conduct.




                                                  - 88 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 89 of 121 PageID #: 260



          337.    As a result of Defendants’ misconduct, the amount of their unjust enrichment

  should be disgorged and returned to Plaintiffs and the other members of the Class in an amount

  to be proven at trial.

      B. Claims Brought on Behalf of the Alabama Class

                                           COUNT 8
           VIOLATIONS OF ALABAMA’S DECEPTIVE TRAE PRACTICES ACT
                              ALA. CODE §§ 8-19-1 ET SEQ.
                    (Individually and on behalf of the Statewide Class)
                                   (As to all Defendants)

          338.    Plaintiff Pruitt (“Plaintiff” for purposes of this Count) incorporates by reference

  each allegation as if fully set forth herein.

          339.    Plaintiff brings this claim individually and on behalf of the other members of the

  Alabama Class (the “Class,” for purposes of this Count).

          340.    The Alabama Deceptive Trade Practices Act, Ala. Code. § 8-19-5, prohibits

  “[e]ngaging in . . . unconscionable, false, or deceptive act[s] or practice[s] in business,

  commerce, or trade.”

          341.    By the conduct described in detail above and incorporated herein, Defendants

  engaged in deceptive trade practices.

          342.    Plaintiff, individually and on behalf of the other Class members, notified Toyota

  of the Fuel Pump Defect in the Class Vehicles, and its violation of the Alabama Deceptive Trade

  Practices Act, through a notice letter hand delivered to Toyota’s registered agent in Montgomery,

  Alabama on January 24, 2020, which Toyota acknowledged the same day. Toyota was also

  provided notice of the Fuel Pump Defect through numerous complaints filed against it directly

  and through its dealers, as well as its own internal engineering knowledge.

          343.    Defendants’ omissions regarding the Fuel Pump Defect, described above, which

  causes the Fuel Pump to prematurely fail, are material facts that a reasonable person would have
                                                  - 89 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 90 of 121 PageID #: 261



  considered in deciding whether or not to purchase (or to pay the same price for) the Class

  Vehicles.

          344.    Defendants intended for Plaintiff and the other Class members to rely on the

  omissions regarding the Fuel Pump Defect.

          345.    Plaintiff and the other Class members justifiably acted or relied to their detriment

  upon Defendants’ omissions of fact concerning the above-described Fuel Pump Defect, as

  evidenced by Plaintiff and the other Class members’ purchases of Class Vehicles.

          346.    Had Defendants disclosed all material information regarding the Fuel Pump

  Defect to Plaintiff and the other Class members, Plaintiff and the other Class members would not

  have purchased or leased Class Vehicles or would have paid less to do so.

          347.    Defendants’ omissions have deceived Plaintiff, and those same business practices

  have deceived or are likely to deceive members of the consuming public and the other members

  of the Class.

          348.    As a direct and proximate result of Defendants’ deceptive trade practices, Plaintiff

  and the other Class members have suffered ascertainable loss and actual damages. Plaintiff and

  the other Class members who purchased or leased the Class Vehicles would not have purchased

  or leased the Class Vehicles, or, alternatively, would have paid less for them had the truth about

  the Fuel Pump Defect been disclosed. Plaintiff and the other Class members also suffered

  diminished value of their vehicles. Plaintiff and the other Class members are entitled to recover

  actual damages, attorneys’ fees and costs, and all other relief allowed under Ala. Code. §§ 8-19-

  1, et seq.

                                              COUNT 9
                               Strict Product Liability: Design Defect
                          (Individually and on behalf of the Alabama Class)
                                        (As to all Defendants)

                                                 - 90 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 91 of 121 PageID #: 262




          349.    Plaintiff Pruitt (“Plaintiff” for purposes of this Count) incorporates by reference

  each allegation as if fully set forth herein.

          350.    Plaintiff brings this claim individually and on behalf of other members of the

  Alabama Class (the “Class,” for purposes of this Count).

          351.    Defendants are strictly liable for designing, engineering, testing, validating,

  manufacturing, and placing in the stream of commerce an unreasonably dangerous Fuel Pump.

          352.    Defendants designed, engineered, tested, validated, manufactured, and placed in

  the stream of commerce the unreasonable dangerous Fuel Pump.

          353.    The Class Vehicles and Fuel Pumps are being used in an intended and/or

  foreseeable manner. Plaintiff and Class members have not misused or materially altered the

  Class Vehicles or Fuel Pumps.           The Class Vehicles and Fuel Pumps are in the same or

  substantially similar condition as they were at the time of purchase/lease.

          354.    The Class Vehicles and Fuel Pumps are unreasonably dangerous and defective

  because they were designed, engineered, tested, validated, manufactured, and placed in the

  stream of commerce with the Fuel Pump Defect that can cause Class Vehicles to suddenly and

  unexpectedly stall or lose engine power.

          355.    The Fuel Pump Defect causes an unreasonably dangerous condition when Class

  Vehicles are used for their intended and foreseeable purpose of providing safe and reliable

  transportation and places Plaintiff, Class members, and others on the road at an unreasonable and

  substantial risk for injury or death.

          356.    Defendants were aware of feasible alternative designs which would minimize or

  eliminate the Fuel Pump Defect and the risk it poses. Such alternative designs were known and




                                                  - 91 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 92 of 121 PageID #: 263



  available when the Class Vehicles and Fuel Pumps were designed, engineered, tested, validated,

  manufactured, and placed in the stream of commerce.

            357.   Defendants failed to design, test, validate, manufacture, and place in the stream of

  commerce a Class Vehicle and Fuel Pump that is free from the Fuel Pump Defect and the

  unreasonable safety risks it poses.

            358.   As a result of Defendants’ actions as described herein, Plaintiff and the other

  Class members have been damaged in an amount to be determined at trial.

                                              COUNT 10
                               BREACH OF EXPRESS WARRANTY
                                ALA. CODE §§ 7-2-313 AND 7-2A-210
                           (Individually and on behalf of the Statewide Class)
                                             (As to Toyota)

            359.   Plaintiff Pruitt (“Plaintiff” for purposes of this Count) incorporates by reference

  each allegation as if fully set forth herein.

            360.   Plaintiff brings this claim individually and on behalf of the other members of the

  Alabama Class (the “Class” for purposes of this Count).

            361.   Toyota is a merchant with respect to the Class Vehicles.

            362.   In its written express warranties, Toyota expressly warranted that it would repair

  or replace defective parts free of charge if the defects became apparent during the warranty

  period.

            363.   Toyota’s written express warranties formed the basis of the bargain that was

  reached when Plaintiff and the other Class members purchased or leased their Class Vehicles.

            364.   Toyota breached its express warranty to repair defective parts in the Class

  Vehicles. Toyota admittedly has not repaired the Class Vehicles’ Fuel Pump Defect.




                                                  - 92 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 93 of 121 PageID #: 264



         365.   Plaintiff, individually and on behalf of the other Class members, notified Toyota

  of the Fuel Pump Defect in the Class Vehicles, and its corresponding breach of warranty,

  through a notice letter hand delivered to Toyota’s registered agent in Montgomery, Alabama on

  January 24, 2020, which Toyota acknowledged the same day. Toyota was also provided notice of

  the Fuel Pump Defect through numerous complaints filed against it directly and through its

  dealers, as well as its own internal engineering knowledge. Toyota has not remedied its breach.

         366.   Further, Toyota has refused to provide an adequate warranty repair for the Fuel

  Pump Defect, thus rendering the satisfaction of any notice requirement futile. As stated above,

  customers that have presented their vehicles for warranty repair due to Fuel Pump failure have

  been denied adequate repairs.

         367.   The written express warranties fail in their essential purpose because the

  contractual remedy is insufficient to make Plaintiff and the other Class members whole and

  because Toyota has failed and/or has refused to adequately provide the promised remedies within

  a reasonable time.

         368.   Accordingly, recovery by Plaintiff and the other Class members is not limited to

  the limited remedy of repair, and Plaintiff, individually and on behalf of the other Class

  members, seeks all remedies as allowed by law.

         369.   Also, as alleged in more detail herein, at the time that Toyota warranted and sold

  the Class Vehicles it knew that the Class Vehicles did not conform to the warranty and were

  inherently defective, and Toyota improperly concealed material facts regarding its Class

  Vehicles. Plaintiff and the other Class members were therefore induced to purchase or lease the

  Toyota Vehicles under false pretenses.




                                                - 93 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 94 of 121 PageID #: 265



          370.    As a direct and proximate result of Toyota’s breach of its express warranty,

  Plaintiff and the other Class members have been damaged in an amount to be determined at trial.

                                             COUNT 11
              BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                             ALA. CODE §§ 7-2-314 AND 7-2A-314
                        (Individually and on behalf of the Statewide Class)
                                            (As to Toyota)
          371. Plaintiff Pruitt (“Plaintiff” for purposes of this Count) incorporates by reference

  each allegation as if fully set forth herein.

          372.    Plaintiff brings this Count individually and on behalf of the other members of the

  Alabama Class (the “Class,” for purposes of this Count).

          373.    Toyota is a merchant with respect to motor vehicles under Ala. Code § § 7-2-104

  and 7-2A-103.

          374.    Pursuant to Ala. Code §§ 7-2-314 and 7-2A-212, a warranty that the Class

  Vehicles were in merchantable condition was implied by law, and the Class Vehicles were

  bought and sold subject to an implied warranty of merchantability.

          375.    The Class Vehicles do not comply with the implied warranty of merchantability

  because, at the time of sale and at all times thereafter, they were defective and not in

  merchantable condition, would not pass without objection in the trade, and were not fit for the

  ordinary purpose for which vehicles were used. Specifically, the Class Vehicles suffer from the

  Fuel Pump Defect which causes the Class Vehicles’ Fuel Pump to prematurely fail.

          376.    Plaintiff, individually and on behalf of the other Class members, notified Toyota

  of the Fuel Pump Defect in the Class Vehicles, and its corresponding breach of warranty,

  through a notice letter hand delivered to Toyota’s registered agent in Montgomery, Alabama on

  January 24, 2020, which Toyota acknowledged the same day. Toyota was also provided notice of




                                                  - 94 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 95 of 121 PageID #: 266



  the Fuel Pump Defect through numerous complaints filed against it directly and through its

  dealers, as well as its own internal engineering knowledge. Toyota has not remedied its breach.

          377.       Further, Toyota has refused to provide an adequate warranty repair for the Fuel

  Pump Defect, thus rendering the satisfaction of any notice requirement futile. As stated above,

  customers that have presented their vehicles for warranty repair due to Fuel Pump failure have

  been denied adequate repair.

          378.       Plaintiff and the other Class members suffered injuries due to the defective nature

  of the Class Vehicles and Toyota’s breach of the warranty of merchantability.

          379.       As a direct and proximate result of Toyota’s breach of the warranty of

  merchantability, Plaintiff and the other Class members have been damaged in an amount to be

  proven at trial.

                                                COUNT 12
                                      Negligent Recall/Undertaking
                             (Individually and on behalf of the Statewide Class)
                                               (As to Toyota)

          380.       Plaintiff Pruitt (“Plaintiff” for purposes of this Count) incorporates by reference

  each allegation as if fully set forth herein.

          381.       Plaintiff brings this Count individually and on behalf of the other members of the

  Alabama Class (the “Class,” for purposes of this Count).

          382.       Prior to the events made the basis of this action, Toyota designed, engineered,

  manufactured, marketed, and placed the Class Vehicles in the stream of commerce.

          383.       On January 13, 2020, and again on March 4, 2020, Toyota initiated a voluntary

  recall of the Recalled Vehicles. Toyota’s recall was voluntary and not initiated by NHTSA.

          384.       Toyota owed a duty to use reasonable care to Plaintiff and Class members based

  on its undertaking of the Recall.


                                                    - 95 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 96 of 121 PageID #: 267



          385.    As described above, Toyota breached its duty by conducting the Recall

  negligently and/or wantonly by, among other things, failing to notify Plaintiff and the Class of

  the Fuel Pump Defect, failing to direct Class members to stop driving their Class Vehicles, and

  failing to offer Class members a free loaner vehicles of comparable make, model, or value as

  their Class Vehicles until Toyota is able to devise a repair that works (if ever) and implement it

  in each Class Vehicle. Toyota’s failure to do so continues to expose Plaintiff and the Class to the

  risk of injury and death.

          386.    For the reasons set for the above, Toyota knew, or should have known through the

  exercise of ordinary care, the Recall was not being performed in a reasonable manner.

          387.    As a direct and proximate result, Plaintiff and the other Class members have been

  and continue to be damaged in an amount to be determine at trial.

                                               COUNT 13
                                     FRAUDULENT OMISSION
                           (Individually and on behalf of the Statewide Class)
                                          (As to all Defendants)

          388.    Plaintiff Pruitt (“Plaintiff” for purposes of this Count) incorporates by reference

  each allegation as if fully set forth herein.

          389.    Plaintiff brings this Count individually and on behalf of the other members of the

  Alabama Class (the “Class,” for purposes of this Count).

          390.    Defendants were aware of the Fuel Pump Defect within the Class Vehicles when

  it marketed and sold the Class Vehicles to Plaintiff and the other members of the Class.

          391.    Having been aware of the Fuel Pump Defect within the Class Vehicles, and

  having known that Plaintiff and the other members of the Class could not have reasonably been

  expected to know of the Fuel Pump Defect, Defendants had a duty to disclose the defect to




                                                  - 96 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 97 of 121 PageID #: 268



  Plaintiff and the other members of the Class in connection with the sale or lease of the Class

  Vehicles.

         392.    Defendants did not disclose the Fuel Pump Defect to Plaintiff and the other

  members of the Class in connection with the sale of the Class Vehicles.

         393.    For the reasons set forth above, the Fuel Pump Defect within the Class Vehicles

  comprises material information with respect to the sale or lease of the Class Vehicles.

         394.    In purchasing the Class Vehicles, Plaintiff and the other members of the Class

  reasonably relied on Defendants to disclose known material defects with respect to the Class

  Vehicles.

         395.    Had Plaintiff and the other members of the Class known of the Fuel Pump Defect

  within the Class Vehicles, they would have not purchased the Class Vehicles or would have paid

  less for the Class Vehicles.

         396.    Through its omissions regarding the Fuel Pump Defect within the Class Vehicles,

  Defendants intended to induce, and did induce, Plaintiff and the other members of the Class to

  either purchase a Class Vehicle that they otherwise would not have purchased, or pay more for a

  Class Vehicle than they otherwise would have paid.

         397.    As a direct and proximate result of Defendants’ omissions, Plaintiff and the other

  members of the Class either overpaid for the Class Vehicles or would not have purchased the

  Class Vehicles at all if the Fuel Pump Defect had been disclosed to them, and, therefore, have

  incurred damages in an amount to be determined at trial.


                                              COUNT 14
                                      ENJUST ENRICHMENT
                          (Individually and on behalf of the Statewide Class)
                                         (As to all Defendants)



                                                - 97 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 98 of 121 PageID #: 269



          398.       Plaintiff Pruitt (“Plaintiff” for purposes of this Count) incorporates by reference

  each allegation as if fully set forth herein.

          399.       Plaintiff brings this Count individually and on behalf of the other members of the

  Alabama Class (the “Class,” for purposes of this Count).

          400.       Defendants have benefitted from selling and leasing at an unjust profit defective

  Class Vehicles that had artificially inflated prices due to Defendants’ concealment of the Fuel

  Pump Defect, and Plaintiff and the other members of the Class have overpaid for these vehicles.

          401.       Defendants have received and retained unjust benefits from Plaintiff and the other

  members of the Class, and inequity has resulted.

          402.       It is inequitable and unconscionable for Defendants to retain these benefits.

          403.       Because Defendants concealed its fraud and deception, Plaintiff and the other

  members of the Class were not aware of the true facts concerning the Class Vehicles and did not

  benefit from Defendants’ misconduct.

          404.       Defendants knowingly accepted the unjust benefits of its wrongful conduct.

          405.       As a result of Defendants’ misconduct, the amount of its unjust enrichment should

  be disgorged and returned to Plaintiff and the other members of the Class in an amount to be

  proven at trial.


      C. Claims Brought on Behalf of the Florida Class

                                                   COUNT 15
                            VIOLATIONS OF THE FLORIDA DECEPTIVE
                                AND UNFAIR TRADE PRACTICES ACT
                                       Fla. Stat. §§ 502.201, et seq.
                             (Individually and on behalf of the Statewide Class)
                                            (As to all Defendants)




                                                    - 98 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 99 of 121 PageID #: 270



         252.    Plaintiffs Rudolph and Barlow (“Plaintiffs,” for purposes of this Count)

  incorporates by reference all preceding allegations as if fully set forth herein.

         253.    Plaintiffs bring this claim individually and on behalf of the other members of the

  Florida Class (the “Class,” for purposes of this Count).

         254.    The Florida Deceptive and Unfair Trade Practices Act, F.S.A. §§ 501.201, et seq.,

  states that, “[u]nfair methods of competition, unconscionable acts or practices, and unfair or

  deceptive acts or practices in the conduct of any trade or commerce are hereby declared

  unlawful.”

         255.    By the conduct described in detail above and incorporated herein, Defendants

  engaged in unfair or deceptive acts in violation of F.S.A. § 501.204.

         256.    Defendants’ omissions regarding the Fuel Pump Defect, described above, that

  causes the Fuel Pump to prematurely fail, are material facts that a reasonable person would have

  considered in deciding whether or not to purchase (or to pay the same price for) the Class

  Vehicles.

         257.    Defendants intended for Plaintiffs and the other Class members to rely on

  Defendants’ omissions regarding the Defect.

         258.    Plaintiffs and the other Class members justifiably acted or relied to their detriment

  upon Defendants’ omissions of fact concerning the above-described Fuel Pump Defect, as

  evidenced by Plaintiffs and the other Class members’ purchases of Class Vehicles.

         259.    Had Defendants disclosed all material information regarding the Fuel Pump

  Defect to Plaintiffs and the other Class members, Plaintiffs and the other Class members would

  not have purchased or leased Class Vehicles or would have paid less to do so.




                                                  - 99 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 100 of 121 PageID #: 271



          260.    Defendants’ omissions have deceived Plaintiffs, and those same business

   practices have deceived or are likely to deceive members of the consuming public and the other

   members of the Class.

          261.    In addition to being deceptive, the business practices of Defendants were unfair

   because they knowingly sold Plaintiffs and the other Class members Class Vehicles with

   defective Fuel Pumps that are essentially unusable for the purposes for which they were sold.

   The injuries to Plaintiffs and the other Class members are substantial and greatly outweigh any

   alleged countervailing benefit to Plaintiffs and the other Class members or to competition under

   all of the circumstances. Moreover, in light of Defendants’ exclusive knowledge of the Fuel

   Pump Defect, the injury is not one that Plaintiffs or the other Class members could have

   reasonably avoided.

          262.    As a direct and proximate result of Defendants’ unfair and deceptive trade

   practices, Plaintiffs and the other Class members have suffered ascertainable loss and actual

   damages. Plaintiffs and the other Class members who purchased or leased the Class Vehicles

   would not have purchased or leased the Class Vehicles, or, alternatively, would have paid less

   for them had the truth about the Fuel Pump Defect been disclosed. Plaintiff and the other Class

   members also suffered diminished value of their vehicles. Plaintiffs and the other Class members

   are entitled to recover actual damages, attorneys’ fees and costs, and all other relief allowed

   under F.S.A. §§ 501.201, et seq.

                                              COUNT 16
                                Strict Product Liability: Design Defect
                            (Individually and on behalf of the Florida Class)
                                         (As to all Defendants)

          263.    Plaintiffs Rudolph and Barlow (“Plaintiffs,” for purposes of this Count)

   incorporates by reference all preceding allegations as if fully set forth herein.

                                                  - 100 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 101 of 121 PageID #: 272



          264.    Plaintiffs bring this claim individually and on behalf of other members of the

   Florida Class (the “Class,” for purposes of this Count).

          265.    Defendants are strictly liable for designing, engineering, testing, validating,

   manufacturing, and placing in the stream of commerce an unreasonably dangerous Fuel Pump.

          266.    Defendants designed, engineered, tested, validated, manufactured, and placed in

   the stream of commerce the unreasonable dangerous Fuel Pump.

          267.    The Class Vehicles and Fuel Pumps are being used in an intended and/or

   foreseeable manner. Plaintiffs and Class members have not misused or materially altered the

   Class Vehicles or Fuel Pumps.         The Class Vehicles and Fuel Pumps are in the same or

   substantially similar condition as they were at the time of purchase/lease.

          268.    The Class Vehicles and Fuel Pumps are unreasonably dangerous and defective

   because they were designed, engineered, tested, validated, manufactured, and placed in the

   stream of commerce with the Fuel Pump Defect that can cause Class Vehicles to suddenly and

   unexpectedly stall or lose engine power.

          269.    The Fuel Pump Defect causes an unreasonably dangerous condition when Class

   Vehicles are used for their intended and foreseeable purpose of providing safe and reliable

   transportation and places Plaintiffs, Class members, and others on the road at an unreasonable

   and substantial risk for injury or death.

          270.    Defendants were aware of feasible alternative designs which would minimize or

   eliminate the Fuel Pump Defect and the risk it poses. Such alternative designs were known and

   available when the Class Vehicles and Fuel Pumps were designed, engineered, tested, validated,

   manufactured, and placed in the stream of commerce.




                                                 - 101 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 102 of 121 PageID #: 273



             271.   Defendants failed to design, test, validate, manufacture, and place in the stream of

   commerce a Class Vehicle and Fuel Pump that is free from the Fuel Pump Defect and the

   unreasonable safety risks it poses.

             272.   As a result of Defendants’ actions as described herein, Plaintiffs and the other

   Class members have been damaged in an amount to be determined at trial.

                                                   COUNT 17
                                    BREACH OF EXPRESS WARRANTY
                                        Fla. Stat. §§ 672.313 and 680.21
                                (Individually and on behalf of the Statewide Class)
                                                  (As to Toyota)

             273.   Plaintiffs Marlene Rudolph and Patricia Barlow (“Plaintiffs,” for purposes of this

   Count) incorporates by reference all preceding allegations as if fully set forth herein.

             274.   Plaintiffs bring this Count individually and on behalf of the other members of the

   Florida Class (the “Class,” for purposes of this Count).

             275.   Toyota is a merchant with respect to the Class Vehicles.

             276.   In its written express warranties, Toyota expressly warranted that it would repair

   or replace defective parts free of charge if the defects became apparent during the warranty

   period.

             277.   Toyota’s express written warranty formed the basis of the bargain that was

   reached when Plaintiffs and the other Class members purchased or leased their Class Vehicles

   equipped with the defective Fuel Pumps.

             278.   Toyota breached the express warranty to repair defects in materials and

   workmanship within the Class Vehicles. Defendant have not repaired, and have been unable to

   repair, the Class Vehicles’ materials and workmanship defects.




                                                  - 102 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 103 of 121 PageID #: 274



          279.    Toyota was notified of its breach via letter from Plaintiff Pruitt on behalf of

   herself and the Class which was hand delivered to Toyota’s registered agent in Montgomery,

   Alabama on January 24, 2020, which Toyota acknowledged the same day. Toyota was also

   provided notice of the Fuel Pump Defect through numerous complaints filed against it directly

   and through its dealers, as well as its own internal engineering knowledge.

          280.    Furthermore, the express written warranty fails in its essential purpose because

   the contractual remedy is insufficient to make Plaintiffs and the other Class members whole and

   because Toyota has failed and/or has refused to adequately provided the promised remedies

   within a reasonable time.

          281.    Accordingly, recovery by Plaintiffs and the other Class members is not limited to

   the limited warranty of repair to parts defective in materials and workmanship, and Plaintiffs,

   individually and on behalf of the other Class members, seeks all remedies allowable by law.

          282.    Also, and as alleged in more detail herein, at the time that Toyota warranted and

   sold the Class Vehicles it knew that the Class Vehicles did not conform to the warranty and were

   inherently defective, and Toyota improperly concealed material facts regarding its Class

   Vehicles. Plaintiffs and the other Class members were, therefore, induced to purchase or lease

   the Class Vehicles under false pretenses.

          283.    Moreover, much of the damage flowing from the Class Vehicles cannot be

   resolved through the limited remedy of repairs, as those incidental and consequential damages

   have already been suffered due to ’s improper conduct as alleged herein, and due to its failure

   and/or continued failure to provide such limited remedy within a reasonable time, and any

   limitation on Plaintiffs and the other Class members’ remedies would be insufficient to make

   them whole.



                                                - 103 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 104 of 121 PageID #: 275



            284.    As a direct and proximate result of Toyota’s breach of its express warranty,

   Plaintiffs and the other Class members have been damaged in an amount to be determined at

   trial.

                                            COUNT 18
                   BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                              FLA. STAT. §§ 672.314 AND 680.212
                         (Individually and on behalf of the Statewide Class)
                                           (As to Toyota)

            252.     Plaintiffs Marlene Rudolph and Patricia Barlow (“Plaintiffs,” for purposes of this

   Count) incorporates by reference all preceding allegations as if fully set forth herein.

            253.    Plaintiffs bring this Count individually and on behalf of the other members of the

   Florida Class (the “Class,” for purposes of this Count).

            254.    Toyota is a merchant with respect to motor vehicles under Fla. Stat. §§ 672.104

   and 680.103.

            255.    Pursuant to Fla. State §§ 672.314 and 680.212, a warranty that the Class Vehicles

   were in merchantable condition was implied by law, and the Class Vehicles were bought and

   sold subject to an implied warranty of merchantability.

            256.    The Class Vehicle did not comply with the implied warranty of merchantability

   because, at the time of sale and all times thereafter, they were defective and not in merchantable

   condition, would not pass without objection in the trade, and were not fit for the ordinary

   purpose for which vehicles were used. Specifically, the Class Vehicles suffer from the Fuel

   Pump Defect which causes the Class Vehicles’ Fuel Pump to prematurely fail.

            257.    Toyota was notified of its breach via letter from Plaintiff Pruitt on behalf of

   herself and the Class which was hand delivered to Toyota’s registered agent in Montgomery,

   Alabama on January 24, 2020, which Toyota acknowledged the same day. Toyota was also



                                                  - 104 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 105 of 121 PageID #: 276



   provided notice of the Fuel Pump Defect through numerous complaints filed against it directly

   and through its dealers, as well as its own internal engineering knowledge.

           258.       Further, Toyota has refused to provide an adequate warranty repair for the Fuel

   Pump Defect, thus rendering the satisfaction of any notice requirement futile. As states above,

   customers that have presented their vehicles for warranty repair due to Fuel Pump failure have

   been denied.

           259.       Plaintiff and other Class members suffered injuries due to the defective nature of

   the Class Vehicles and Toyota’s breach of the warrant of merchantability.

           260.       As a direct and proximate result of Toyota’s breach of the warranty of

   merchantability, Plaintiff and the other Class members have been damages in an amount to be

   proven at trial.

                                                 COUNT 19
                                 NEGLIGENT RECALL/UNDERTAKING
                              (Individually and on behalf of the Statewide Class)
                                                (As to Toyota)

           252.       Plaintiffs Marlene Rudolph and Patricia Barlow (“Plaintiffs,” for purposes of this

   Count) incorporates by reference all preceding allegations as if fully set forth herein.

           253.       Plaintiffs bring this Count individually and on behalf of the other members of the

   Florida Class (the “Class,” for purposes of this Count).

           254.       Prior to the events made the basis of this action, Toyota designed, engineered,

   manufactured, marketed, and placed the Class Vehicles in the stream of commerce.

           255.       On January 13, 2020, and again on March 4, 2020, Toyota initiated a voluntary

   recall of the Recalled Vehicles. Toyota’s recall was voluntary and not initiated by NHTSA.

           256.       Toyota owed a duty to use reasonable care to Plaintiffs and Class members based

   on its undertaking of the Recall.

                                                    - 105 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 106 of 121 PageID #: 277



          257.    As described above, Toyota breached its duty by conducting the Recall

   negligently and/or wantonly by, among other things, failing to notify Plaintiffs and the Class of

   the Fuel Pump Defect, failing to direct Class members to stop driving their Class Vehicles, and

   failing to offer Class members a free loaner vehicles of comparable make, model, or value as

   their Class Vehicles until Toyota is able to devise a repair that works (if ever) and implement it

   in each Class Vehicle. Toyota’s failure to do so continues to expose Plaintiff and the Class to the

   risk of injury and death.

          258.    For the reasons set for the above, Toyota knew, or should have known through the

   exercise of ordinary care, the Recall was not being performed in a reasonable manner.

          259.    As a direct and proximate result, Plaintiffs and the other Class members have

   been and continue to be damaged in an amount to be determine at trial.

                                                   COUNT 20
                                         FRAUDULENT OMISSION
                               (Individually and on behalf of the Statewide Class)
                                              (As to all Defendants)

          260.    Plaintiffs Marlene Rudolph and Patricia Barlow (“Plaintiffs,” for purposes of this

   Count) incorporates by reference all preceding allegations as if fully set forth herein.

          261.    Plaintiffs bring this Count individually and on behalf of the other members of the

   Florida Class (the “Class,” for purposes of this Count).

          262.    Defendants were aware of the Fuel Pump Defect within the Class Vehicles when

   it marketed and sold the Class Vehicles to Plaintiffs and the other members of the Class.

          263.    Having been aware of the Fuel Pump Defect within the Class Vehicles, and

   having known that Plaintiffs and the other members of the Class could not have reasonably been

   expected to know of the Fuel Pump Defect, Defendants had a duty to disclose the defect to




                                                  - 106 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 107 of 121 PageID #: 278



   Plaintiffs and the other members of the Class in connection with the sale or lease of the Class

   Vehicles.

          264.    Defendants did not disclose the Fuel Pump Defect to Plaintiffs and the other

   members of the Class in connection with the sale of the Class Vehicles.

          265.    For the reasons set forth above, the Fuel Pump Defect comprises material

   information with respect to the sale or lease of the Class Vehicles.

          266.    In purchasing the Class Vehicles, Plaintiffs and the other members of the Class

   reasonably relied on Defendants to disclose known material defects with respect to the Class

   Vehicles.

          267.    Had Plaintiffs and the other members of the Class known of the Fuel Pump Defect

   within the Class Vehicles, they would have not purchased the Class Vehicles or would have paid

   less for the Class Vehicles.

          268.    Through its omissions regarding the Fuel Pump Defect, Defendants intended to

   induce, and did induce, Plaintiffs and the other members of the Class to either purchase a Class

   Vehicle that they otherwise would not have purchased, or pay more for a Class Vehicle than they

   otherwise would have paid.

          269.    As a direct and proximate result of Defendants’ omissions, Plaintiffs and the other

   members of the Class either overpaid for the Class Vehicles or would not have purchased the

   Class Vehicles at all if the Fuel Pump Defect had been disclosed to them, and, therefore, have

   incurred damages in an amount to be determined at trial.

                                               COUNT 21
                                       UNJUST ENRICHMENT
                           (Individually and on behalf of the Statewide Class)
                                          (As to all Defendants)




                                                 - 107 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 108 of 121 PageID #: 279



           270.       Plaintiffs Marlene Rudolph and Patricia Barlow (“Plaintiffs,” for purposes of this

   Count) incorporates by reference all preceding allegations as if fully set forth herein.

           271.       Plaintiffs bring this Count individually and on behalf of the other members of the

   Florida Class (the “Class,” for purposes of this Count).

           272.       Defendants have benefitted from selling and leasing at an unjust profit defective

   Class Vehicles that had artificially inflated prices due to Defendants’ concealment of the Fuel

   Pump Defect, and Plaintiffs and the other members of the Class have overpaid for these vehicles.

           273.       Defendants have received and retained unjust benefits from Plaintiffs and the

   other members of the Class, and inequity has resulted.

           274.       It is inequitable and unconscionable for Defendants to retain these benefits.

           275.       Because Defendants concealed their fraud and deception, Plaintiffs and the other

   members of the Class were not aware of the true facts concerning the Class Vehicles and did not

   benefit from Defendants’ misconduct.

           276.       Defendants knowingly accepted the unjust benefits of its wrongful conduct.

           277.       As a result of Defendants’ misconduct, the amount of its unjust enrichment should

   be disgorged and returned to Plaintiffs and the other members of the Class in an amount to be

   proven at trial.

       D. Claims Brough on Behalf of the Ohio Class

                                        COUNT 22
             VIOLATIONS OF THE OHIO CONSUMER SALES PRACTICES ACT
                         Ohio Rev. Code Ann. §§ 1345.01, et seq.
                       (Individually and on Behalf of the Ohio Class)
                                   (As to all Defendants)

           406.       Plaintiff Kristi Rock (“Plaintiff,” for purposes of this Count) incorporates by

   reference all preceding allegations as if fully set forth herein.



                                                     - 108 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 109 of 121 PageID #: 280



             407.   Plaintiff brings this Count individually and on behalf of the other members of the

   Ohio Class (the “Class,” for purposes of this Count).

             408.   Defendants, Plaintiff, and the other Class members are “persons” within the

   meaning of Ohio Rev. Code Ann. § 145.01(B). Defendants are a “supplier” as defined by Ohio

   Rev. Code Ann. § 1345.01(c).

             409.   Plaintiff and the other Class members are “consumers” as that term is defined in

   Ohio Rev. Code Ann. § 1345.01(D), and their purchase and lease of the Class Vehicles are

   “consumer transactions” within the meaning of Ohio Rev. Code Ann. § 1345.01(A).

             410.   Ohio Rev. Code Ann. § 1345.02 prohibits unfair or deceptive acts or practices in

   connection with consumer transactions, such as those described herein.

             411.   In the course of Defendants’ business, Defendants violated the Ohio Consumer

   Sales Practices Act (“CSPA”) by selling Class Vehicles with the Fuel Pump Defect that may

   result in Fuel Pumps failing prematurely, leading to an unreasonable likelihood of serious bodily

   injury or death to vehicle occupants, or negligently concealing or suppressing material facts

   concerning the Fuel Pump Defect in the Class Vehicles.

             412.   Further, as a result of placing a defective product into the stream of commerce,

   Defendants have breached their implied warranty in tort, which is an unfair and deceptive act, as

   defined in Ohio Rev. Code Ann. § 1345.09(B).

             413.   Defendants have committed unfair and deceptive acts in violation of the Ohio

   CSPA by knowingly placing into the stream of commerce the Class Vehicles with the Fuel Pump

   Defect.




                                                  - 109 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 110 of 121 PageID #: 281



           414.    Moreover, Defendants have committed an unfair and deceptive act by knowingly

   concealing the Fuel Pump Defect in the Class Vehicles and failing to inform Plaintiff and the

   other Class members of this defect.

           415.    Defendants’ unfair or deceptive acts or practices were likely to, and did, in fact,

   deceive consumers, including Plaintiff and the other Class members, about the true reliability,

   dependability, efficiency, and quality of the Class Vehicles.

           416.    Plaintiff and the other Class members suffered ascertainable loss and actual

   damages as a direct result of Defendants’ concealment of and failure to disclose material

   information, namely, the Fuel Pump Defect. Plaintiff and the other Class members who

   purchased or leased the Class Vehicles would not have done so, or would have paid significantly

   less, if the true nature of the Class Vehicles had been disclosed. Plaintiff and the other Class

   members also suffered diminished value of their vehicles.

           417.    Defendants are liable to Plaintiff and the other Class members for compensatory

   damages, injunctive/equitable relief, and attorneys’ fees pursuant to Ohio Rev. Code Ann. §

   1345.09.

                                               COUNT 23
                                 Strict Product Liability: Design Defect
                              (Individually and on behalf of the Ohio Class)
                                          (As to all Defendants)

           418.    Plaintiff Rock (“Plaintiff” for purposes of this Count) incorporate by reference

   each allegation as if fully set forth herein.

           419.    Plaintiff brings this claim individually and on behalf of other members of the

   Ohio Class (the “Class,” for purposes of this Count).

           420.    Defendants are strictly liable for designing, engineering, testing, validating,

   manufacturing, and placing in the stream of commerce an unreasonably dangerous Fuel Pump.

                                                   - 110 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 111 of 121 PageID #: 282



           421.    Defendants designed, engineered, tested, validated, manufactured, and placed in

   the stream of commerce the unreasonable dangerous Fuel Pump.

           422.    The Class Vehicles and Fuel Pumps are being used in an intended and/or

   foreseeable manner. Plaintiff and Class members have not misused or materially altered the

   Class Vehicles or Fuel Pumps.           The Class Vehicles and Fuel Pumps are in the same or

   substantially similar condition as they were at the time of purchase/lease.

           423.    The Class Vehicles and Fuel Pumps are unreasonably dangerous and defective

   because they were designed, engineered, tested, validated, manufactured, and placed in the

   stream of commerce with the Fuel Pump Defect that can cause Class Vehicles to suddenly and

   unexpectedly stall or lose engine power.

           424.    The Fuel Pump Defect causes an unreasonably dangerous condition when Class

   Vehicles are used for their intended and foreseeable purpose of providing safe and reliable

   transportation and places Plaintiff, Class members, and others on the road at an unreasonable and

   substantial risk for injury or death.

           425.    Defendants were aware of feasible alternative designs which would minimize or

   eliminate the Fuel Pump Defect and the risk it poses. Such alternative designs were known and

   available when the Class Vehicles and Fuel Pumps were designed, engineered, tested, validated,

   manufactured, and placed in the stream of commerce.

           426.    Defendants failed to design, test, validate, manufacture, and place in the stream of

   commerce a Class Vehicle and Fuel Pump that is free from the Fuel Pump Defect and the

   unreasonable safety risks it poses.

           427.    As a result of Defendants’ actions as described herein, Plaintiff and the other

   Class members have been damaged in an amount to be determined at trial.



                                                  - 111 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 112 of 121 PageID #: 283



                                              COUNT 24
                                BREACH OF EXPRESS WARRANTY
                             Ohio Rev. Code Ann. §§ 1302.26 and 1310.17
                              (Individually and on behalf of the Ohio class)
                                             (As to Toyota)

           428.    Plaintiff Kristi Rock (“Plaintiff,” for purposes of this Count) incorporates by

   reference all preceding allegations as if fully set forth herein.

           429.    Plaintiff brings this Count individually and on behalf of the other members of the

   Ohio Class (the “Class,” for purposes of this Count).

           430.    Toyota is a merchant with respect to the Class Vehicles.

           431.    In their written express warranty, Defendants expressly warranted that it would

   repair or replace defects in material or workmanship free of charge if they became apparent

   during the warranty period.

           432.    Toyota’s Limited Warranty formed the basis of the bargain that was reached when

   Plaintiff and the other Class members purchased or leased their Class Vehicles equipped with the

   defective Fuel Pumps.

           433.    Toyota breached the express warranty to repair defects in materials and

   workmanship within the Class Vehicles. Toyota has not repaired, and has been unable to repair,

   the Class Vehicles’ materials and workmanship defects.

           261.    Toyota was notified of its breach via letter from Plaintiff Pruitt on behalf of

   herself and the Class which was hand delivered to Toyota’s registered agent in Montgomery,

   Alabama on January 24, 2020, which Toyota acknowledged the same day. Toyota was also

   provided notice of the Fuel Pump Defect through numerous complaints filed against it directly

   and through its dealers, as well as its own internal engineering knowledge.




                                                   - 112 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 113 of 121 PageID #: 284



          434.    Furthermore, the limited warranty of repair fails in its essential purpose because

   the contractual remedy is insufficient to make Plaintiff and the other Class members whole and

   because Toyota has failed and/or have refused to adequately provided the promised remedies

   within a reasonable time.

          435.    Accordingly, recovery by Plaintiff and the other Class members is not limited to

   the limited warranty of repair to parts defective in materials and workmanship, and Plaintiff,

   individually and on behalf of the other Class members, seeks all remedies as allowed by law.

          436.    Also, as alleged in more detail herein, at the time that Toyota warranted and sold

   the Class Vehicles it knew that the Class Vehicles did not conform to the warranty and were

   inherently defective, and Toyota improperly concealed material facts regarding its Class

   Vehicles. Plaintiff and the other Class members were, therefore, induced to purchase or lease the

   Class Vehicles under false pretenses.

          437.    Moreover, much of the damage flowing from the Class Vehicles cannot be

   resolved through the limited remedy of repairs, as those incidental and consequential damages

   have already been suffered due to Toyota’s improper conduct as alleged herein, and due to its

   failure and/or continued failure to provide such limited remedy within a reasonable time, and any

   limitation on Plaintiff and the other Class members’ remedies would be insufficient to make

   Plaintiff and the other Class members whole.

          438.    As a direct and proximate result of Toyota’s breach of express warranty, Plaintiff

   and the other Class members have been damaged in an amount to be determined at trial.

                                           COUNT 25
                         BREACH OF IMPLIED WARRANTY IN TORT
                           (Individually and on behalf of the Ohio class)
                                          (As to Toyota)




                                                  - 113 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 114 of 121 PageID #: 285



           439.    Plaintiff Kristi Rock (“Plaintiff,” for purposes of this Count) incorporates by

   reference all preceding allegations as if fully set forth herein.

           440.    Plaintiff brings this Count individually and on behalf of the other members of the

   Ohio Class (the “Class,” for purposes of this Count).

           441.    Toyota manufactured and sold the defective Class Vehicles to Plaintiff and the

   other Class members.

           442.    The Class Vehicles are defective because they have a defective Fuel Pump, which

   may result in Fuel Pumps failing prematurely, leading to an unreasonable likelihood of serious

   bodily injury or death to vehicle occupants.

           443.    These defects existed at the time the Class Vehicles left the control of Toyota.

           444.    Based upon these defects, Toyota has failed to meet the expectations of a

   reasonable consumer. The Class Vehicles have failed in their ordinary, intended use, because

   they suffer from the Fuel Pump Defect, causing Fuel Pumps to potentially fail to deploy in a

   crash event, leading to an unreasonable likelihood of serious bodily injury or death to vehicle

   occupants.

           445.    The above-described defects in the Class Vehicles were the direct and proximate

   cause of economic damages to Plaintiff and the other Class members.

                                              COUNT 26
                              NEGLIGENT RECALL/UNDERTAKING
                              (Individually and on behalf of the Ohio class)
                                             (As to Toyota)

           446.    Plaintiff Kristi Rock (“Plaintiff,” for purposes of this Count) incorporates by

   reference all preceding allegations as if fully set forth herein.

           447.    Plaintiff brings this Count individually and on behalf of the other members of the

   Ohio Class (the “Class,” for purposes of this Count).

                                                   - 114 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 115 of 121 PageID #: 286



           448.    Prior to the events made the basis of this action, Toyota designed, engineered,

   manufactured, marketed, and placed the Class Vehicles in the stream of commerce.

           449.    On January 13, 2020, and again on March 4, 2020, Toyota initiated a voluntary

   recall of the Recalled Vehicles. Toyota’s recall was voluntary and not initiated by NHTSA.

           450.    Toyota owed a duty to use reasonable care to Plaintiff and Class members based

   on its undertaking of the Recall.

           451.    As described above, Toyota breached its duty by conducting the Recall

   negligently and/or wantonly by, among other things, failing to notify Plaintiff and the Class of

   the Fuel Pump Defect, failing to direct Class members to stop driving their Class Vehicles, and

   failing to offer Class members a free loaner vehicles of comparable make, model, or value as

   their Class Vehicles until Toyota is able to devise a repair that works (if ever) and implement it

   in each Class Vehicle. Toyota’s failure to do so continues to expose Plaintiff and the Class to the

   risk of injury and death.

           452.    For the reasons set for the above, Toyota knew, or should have known through the

   exercise of ordinary care, the Recall was not being performed in a reasonable manner.

           453.    As a direct and proximate result, Plaintiff and the other Class members have been

   and continue to be damaged in an amount to be determine at trial.

                                                COUNT 27
                                      FRAUDULENT OMISSION
                               (Individually and on behalf of the Ohio class)
                                           (As to all Defendants)

           454.    Plaintiff Kristi Rock (“Plaintiff,” for purposes of this Count) incorporates by

   reference all preceding allegations as if fully set forth herein.

           455.    Plaintiff brings this Count individually and on behalf of the other members of the

   Ohio Class (the “Class,” for purposes of this Count).

                                                   - 115 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 116 of 121 PageID #: 287



          456.    Defendants were aware of the Fuel Pump Defect within the Class Vehicles when

   it marketed and sold the Class Vehicles to Plaintiff and the other Class members.

          457.    Having been aware of the Fuel Pump Defect, and having known that Plaintiff and

   the other Class members could not have reasonably been expected to know of this defect,

   Defendants had a duty to disclose the Fuel Pump Defect to Plaintiff and the other Class members

   in connection with the sale or lease of the Class Vehicles.

          458.    Defendants did not disclose the Fuel Pump Defect to Plaintiff and the other Class

   members in connection with the sale or lease of the Class Vehicles.

          459.    For the reasons set forth above, the Fuel Pump Defect in the Class Vehicles

   comprises material information with respect to the sale or lease of the Class Vehicles.

          460.    In purchasing or leasing the Class Vehicles, Plaintiff and the other Class members

   reasonably relied on Defendants to disclose known material defects with respect to the Class

   Vehicles. Had Plaintiff and the other Class members known of the Fuel Pump Defect in the Class

   Vehicles, they would have not purchased the Class Vehicles or would have paid less for the

   Class Vehicles.

          461.    Through their omissions regarding the Fuel Pump Defect in the Class Vehicles,

   Defendants intended to induce, and did induce, Plaintiff and the other Class members to purchase

   or lease a Class Vehicle that they otherwise would not have purchased, or to pay more for a

   Class Vehicle than they otherwise would have paid.

          462.    As a direct and proximate result of Defendants’ omissions, Plaintiff and the other

   Class members either paid too much for the Class Vehicles or would not have purchased the

   Class Vehicles if the Fuel Pump Defect had been disclosed to them, and, therefore, have incurred

   damages in an amount to be determined at trial.



                                                 - 116 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 117 of 121 PageID #: 288



                                                  COUNT 28
                                          UNJUST ENRICHMENT
                                 (Individually and on behalf of the Ohio class)
                                             (As to all Defendants)

           463.       Plaintiff Kristi Rock (“Plaintiff,” for purposes of this Count) incorporates by

   reference all preceding allegations as if fully set forth herein.

           464.       Plaintiff brings this Count individually and on behalf of the other members of the

   Ohio Class (“Class,” for purposes of this Count).

           465.       Defendants have benefitted from selling and leasing at an unjust profit defective

   Class Vehicles that had artificially inflated prices due to Defendants’ concealment of the Fuel

   Pump Defect, and Plaintiff and the other members of the Class have overpaid for these vehicles.

           466.       Defendants have received and retained unjust benefits from Plaintiff and the other

   members of the Class, and inequity has resulted.

           467.       It is inequitable and unconscionable for Defendants to retain these benefits.

           468.       Because Defendants concealed its fraud and deception, Plaintiff and the other

   members of the Class were not aware of the true facts concerning the Class Vehicles and did not

   benefit from Defendants’ misconduct.

           469.       Defendants knowingly accepted the unjust benefits of its wrongful conduct.

           470.       As a result of Defendants’ misconduct, the amount of its unjust enrichment should

   be disgorged and returned to Plaintiff and the other members of the Class in an amount to be

   proven at trial.

       E. Claim Brought on Behalf of the Nationwide Class

                                           COUNT 29
                  VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT
                                     15 U.S.C. §§ 2301, et seq.
                       (Individually and on Behalf of the Nationwide Class)
                                          (As to Toyota)

                                                     - 117 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 118 of 121 PageID #: 289




          471.    Plaintiffs Sharon Cheng, Marlene Rudolph, Patricia Barlow, Rhonda SanFilipo,

   Christina Dias, Kristi Rock and Zina Pruitt (“Plaintiffs “ for purposes of this Count) incorporate

   by reference each allegation as if fully set forth herein.

          472.    Plaintiffs bring this Count individually and on behalf of the other members of the

   Nationwide Class (the “Class,” for purposes of this Count).

          473.    This Court has jurisdiction to decide claims brought under 15 U.S.C. § 2301 by

   virtue of 28 U.S.C. §§ 1332 (a) and (d).

          474.    Plaintiffs is a “consumer” within the meaning of the Magnuson-Moss Warranty

   Act, 15 U.S.C. § 2301(3).

          475.    Toyota is a “supplier” and “warrantor” within the meaning of the Magnuson-

   Moss Warranty Act, 15 U.S.C. §§ 2301(4)-(5).

          476.    The Class Vehicles are “consumer products” within the meaning of the

   Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).

          477.    15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer who is

   damaged by the failure of a warrantor to comply with a written warranty.

          478.    In its express written warranties, Toyota expressly warranted that it would repair

   or replace defects in material or workmanship free of charge if those defects become apparent

   during the warranty period.

          479.    Toyota’s warranties are written warranties within the meaning of the Magnuson-

   Moss Warranty Act, 15 U.S.C. § 2301(6).               The Class Vehicles’ implied warranty of

   merchantability is covered by 15 U.S.C. § 2301(7).




                                                   - 118 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 119 of 121 PageID #: 290



            480.   With respect to Class members’ purchases or leases of the Class Vehicles, the

   terms of Toyota’s written warranties and implied warranty became part of the basis of the

   bargain between Toyota and Plaintiffs and other Class members.

            481.   Toyota breached the implied warranty of merchantability. Without limitation, the

   Class Vehicles have Fuel Pumps that prematurely fail, as described above, which renders the

   Class Vehicles unmerchantable.

            482.   Toyota breached its express warranties by not offering a functioning repair for the

   defective Fuel Pump in the Class Vehicles as evidenced by Toyota’s own admission in the Recall

   Report that it has not identified a remedy.

            483.   Further, Toyota has refused to provide an adequate warranty repair for the Fuel

   Pump Defect, thus rendering the satisfaction of any notice requirement futile. As stated above,

   Class members report Fuel Pump failure to their dealer, but Toyota has failed to repair the defect.

            484.   At the time of sale or lease of each Class Vehicle, Toyota knew, should have

   known, or was reckless in not knowing of the Class Vehicles’ inability to perform as warranted,

   but nonetheless failed to rectify the situation and/or disclose the Fuel Pump Defect.

            485.   The amount in controversy of Plaintiffs’ individual claim exceeds the sum of $25.

   The amount in controversy in this action exceeds the sum of $50,000, exclusive of costs and

   interest, computed on the basis of all claims to be determined in this lawsuit.

            486.   Plaintiffs, individually and on behalf of the Class members, seeks all damages

   permitted by law, including diminution in value of their vehicles, in an amount to be proven at

   trial.




                                                 - 119 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 120 of 121 PageID #: 291



   XII.     REQUEST FOR RELIEF

            WHEREFORE, Plaintiffs respectfully requests relief against Defendants as set forth

   below:

            1.      Certifying the proposed Nationwide and Statewide Classes;

            2.      Appointing Plaintiffs as the Class representative and Beasley, Allen, Crow,

   Methvin, Portis & Miles, P.C. and Demet Basar as Class counsel;

            3.      Ordering Defendants to pay actual and statutory damages (including punitive

   damages) and restitution to Plaintiffs and the other Class members, as allowable by law;

            4.      Enjoining Defendants from continuing the unfair business practices alleged in this

   Complaint;

            5.      Ordering Defendants to pay both pre- and post-judgment interest on any amounts

   awarded;

            6.      Ordering Defendants to pay attorneys’ fees and costs of suit;

            7.      Awarding injunctive relief requiring Toyota promptly and fully inform Class

   members of the Fuel Pump Defect and its associated dangers and instructing such Class members

   to cease driving their vehicles, and ordering Toyota provide free loaner vehicles of comparable

   make, model, or value to the Class Vehicle each Class member owns or leases until a remedy for

   the Fuel Pump Defect is installed in the Class Vehicles; and

            8.      Granting such additional relief as the Court deems just and proper.

                                       JURY TRIAL DEMANDED

            Plaintiffs demand a jury trial on all issues so triable.

   Dated:           New York, New York
                    April 14, 2020




                                                    - 120 -
Case 1:20-cv-00629-WFK-CLP Document 34 Filed 04/14/20 Page 121 of 121 PageID #: 292



                                                    /s/ W. Daniel “Dee” Miles, III
                                                    W. Daniel “Dee” Miles, III (pro hac vice)
                                                    H. Clay Barnett, III (pro hac vice)
                                                    J. Mitch Williams (pro hac vice)
                                                    BEASLEY, ALLEN, CROW,
                                                    METHVIN, PORTIS & MILES, P.C.
                                                    272 Commerce Street
                                                    Montgomery, Alabama 36104
                                                    Telephone: 334-269-2343
                                                    Dee.Miles@Beasleyallen.com
                                                    Clay.Barnett@BeasleyAllen.com
                                                    Mitch.williams@Beasleyallen.com

                                                    Demet Basar
                                                    DEMET BASAR LAW
                                                    2728 Thomson Ave., Unit 442
                                                    Long Island City, NY 11101
                                                    (917) 667-0730
                                                    demet.basar@protonmail.com


                                                    Counsel for Plaintiffs



   Elbert F. Nasis
   FORCHELLI DEEGAN TERRANA LLP
   333 Earle Ovington Blvd., Suite 1010
   Uniondale, New York 11553
   (516) 248-1700
   enasis@forchellilaw.com


   Additional Plaintiffs’ Counsel




                                          - 121 -
